Exhibit 10.1

Execution Version

U.S. $1,500,000,000

CREDIT AGREEMENT

Dated as of February 21, 2020

Among

APPLIED MATERIALS, INC.

as Borrower

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

CITIGROUP GLOBAL MARKETS INC.

MUFG BANK, LTD.

U.S. BANK NATIONAL ASSOCIATION

WELLS FARGO BANK, NATIONAL ASSOCIATION

BANK OF AMERICA, N.A.

MIZUHO BANK, LTD.

Syndication Agents

BNP PARIBAS

and

GOLDMAN SACHS BANK USA

as

Documentation Agents

JPMORGAN CHASE BANK, N.A.

CITIBANK, N.A.

MUFG BANK, LTD.

U.S. BANK NATIONAL ASSOCIATION

WELLS FARGO SECURITIES, LLC

BOFA SECURITIES, INC.

and

MIZUHO BANK, LTD.

Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE   ARTICLE 1        DEFINITIONS AND ACCOUNTING TERMS       

Section 1.01. Certain Defined Terms

     1  

Section 1.02. Computation of Time Periods

     26  

Section 1.03. Accounting Terms

     26  

Section 1.04. Interest Rates; LIBOR Notification

     26  

Section 1.05. Divisions

     26   ARTICLE 2        THE CREDITS       

Section 2.01. Commitments

     27  

Section 2.02. Loans and Borrowing

     27  

Section 2.03. Requests for Borrowings

     27  

Section 2.04. Letters of Credit

     28  

Section 2.05. Funding Borrowings

     32  

Section 2.06. Interest Elections

     33  

Section 2.07. Termination and Reduction of Commitments

     34  

Section 2.08. Repayment of Loans; Evidence of Debt

     35  

Section 2.09. Prepayment of Loans

     36  

Section 2.10. Fees

     36  

Section 2.11. Interest

     37  

Section 2.12. Alternate Rate of Interest

     38  

Section 2.13. Increased Costs; Illegality

     39  

Section 2.14. Break Funding Payments

     41  

Section 2.15. Taxes

     41  

Section 2.16. Payment Generally; Pro Rata Treatment; Sharing of Set-offs

     45  

Section 2.17. Mitigation Obligations; Replacement of Lenders

     46  

Section 2.18. Defaulting Lenders

     47  

Section 2.19. Increase in the Aggregate Commitments

     50  

Section 2.20. Extension of Termination Date

     52   ARTICLE 3        CONDITIONS TO EFFECTIVENESS AND BORROWING       

Section 3.01. Conditions Precedent to Effectiveness of Commitments

     53  

Section 3.02. Existing Credit Agreement

     55  

Section 3.03. Conditions Precedent to Each Borrowing, Issuance, Commitment
Increase and Extension Date

     55  

Section 3.04. Determinations Under Section 3.01

     56  

 

i



--------------------------------------------------------------------------------

ARTICLE 4       

REPRESENTATIONS AND WARRANTIES

 

      

Section 4.01. Representations and Warranties of the Borrower

     56   ARTICLE 5        COVENANTS OF THE BORROWER       

Section 5.01. Affirmative Covenants

     59  

Section 5.02. Negative Covenants

     64  

Section 5.03. Financial Covenant

     67   ARTICLE 6        EVENTS OF DEFAULT       

Section 6.01. Events of Default

     68   ARTICLE 7        THE ADMINISTRATIVE AGENT        ARTICLE 8       
MISCELLANEOUS       

Section 8.01. Notices

     73  

Section 8.02. Waivers; Amendments

     74  

Section 8.03. Expenses; Indemnity; Damage Waiver

     75  

Section 8.04. Successors and Assigns

     77  

Section 8.05. Survival

     81  

Section 8.06. Counterparts; Integration; Effectiveness

     81  

Section 8.07. Severability

     81  

Section 8.08. Right of Set-off

     81  

Section 8.09. Governing Law; Jurisdiction; Consent to Service of Process

     82  

Section 8.10. Waiver of Jury Trial

     82  

Section 8.11. Headings

     83  

Section 8.12. Confidentiality

     83  

Section 8.13. USA Patriot Act

     84  

Section 8.14. No Fiduciary Duty

     84  

Section 8.15. Acknowledgment and Consent to Bail-In of Affected Financial
Institutions

     84  

Section 8.16. Certain ERISA Matters

     85  

 

ii



--------------------------------------------------------------------------------

Schedules

Schedule 2.01 - Commitments

Schedule 2.04 – Issuing Banks

Schedule 5.02(a) - Existing Liens

 

Exhibits      

Exhibit A

   -     

Form of Assignment and Assumption

Exhibit B

   -     

Form of Borrowing Request

Exhibit C

   -     

Form of Interest Election Request

Exhibit D

   -     

Form of Section 2.15(e) Certificate

Exhibit E

   -     

Opinion Matters (Closing)

Exhibit F

   -     

Opinion Matters (Commitment Increase)

 

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of February 21, 2020 among APPLIED MATERIALS, INC., a
Delaware corporation (the “Borrower”), the banks, financial institutions and
other institutional lenders (the “Initial Lenders”) listed on the signature
pages hereof, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Borrower has requested that the Lenders, on the terms and subject to the
conditions set forth herein, extend credit to the Borrower to enable it to
borrow on a revolving credit basis on and after the date hereof and at any time
and from time to time prior to the latest Termination Date (as defined below) a
principal amount not in excess of $1,500,000,000 (as such amount may be
increased pursuant to Section 2.19). The proceeds of such borrowings are to be
used for general corporate purposes. The Lenders are willing to extend such
credit on the terms and subject to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, if the Adjusted
LIBO Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” means any Lender whose credit ratings from Moody’s and S&P
fall below Baa3 or BBB-, respectively, but only if the Borrower notifies the
Administrative Agent of Borrower’s designation of such Lender as an “Affected
Lender” hereunder.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person (but excluding, for purposes of Section 5.02(f), the Borrower or any
Subsidiary). For purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to vote, for
purposes of Section 5.02(f) 10%, and for all other purposes 5%, or more of the
Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.

“Agent” means the Administrative Agent and each of the Persons listed on the
cover page to this Agreement as a Syndication Agent or a Documentation Agent, in
such capacity.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate
(or if the LIBO Screen Rate is not available for such one month Interest Period,
the Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively. If the Alternate Base
Rate is being used as an alternate rate of interest pursuant to Section 2.12
(for the avoidance of doubt, only until any amendment has become effective
pursuant to Section 2.12(b)), then the Alternate Base Rate shall be the greater
of clauses (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the Alternate Base Rate as determined
pursuant to the foregoing would be less than 1.00%, such rate shall be deemed to
be 1.00% for purposes of this Agreement.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of ABR Borrowings and such Lender’s
Eurodollar Lending Office in the case of Eurodollar Borrowings.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

   Applicable Margin for ABR
Loans     Applicable Margin for
Eurodollar Loans  

Level 1

A+/A1 or above

     0 %      0.625 % 

 

2



--------------------------------------------------------------------------------

Public Debt Rating

S&P/Moody’s

   Applicable Margin for ABR
Loans     Applicable Margin for
Eurodollar Loans  

Level 2

A/A2

     0 %      0.75 % 

Level 3

A-/A3

     0 %      0.875 % 

Level 4

BBB+/Baa1

     0 %      1.00 % 

Level 5

Lower than Level 4 or unrated

     0.125 %      1.125 % 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment, as adjusted from time
to time in accordance with Section 2.18. If the Commitments have terminated or
expired in their entirety, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

   Applicable
Rate  

Level 1

A+/A1 or above

     0.05 % 

Level 2

A/A2

     0.065 % 

Level 3

A-/A3

     0.08 % 

Level 4

BBB+/Baa1

     0.10 % 

Level 5

Lower than Level 4 or unrated

     0.125 % 

“Approved Fund” has the meaning assigned to such term in Section 8.04.

“Arranger” means each of the Persons listed on the cover page of this Agreement
as a Joint Lead Arranger and Joint Bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Assuming Lender” has the meaning specified in Section 2.19(d).

“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative

 

4



--------------------------------------------------------------------------------

matters) that the Administrative Agent decides in its reasonable discretion may
be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of

 

5



--------------------------------------------------------------------------------

information (or if the expected date of such prospective event is fewer than 90
days after such statement or publication, the date of such statement or
publication) and (b) in the case of an Early Opt-in Election, the date specified
by the Administrative Agent or the Required Lenders, as applicable, by notice to
the Borrower, the Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.12 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.12.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as contemplated by the Beneficial Ownership Regulation, similar in
form and substance to the Form of Certification Regulating Beneficial Owners of
Legal Entities published jointly, in May 2018, by the Loan Syndications and
Trading Association and the Securities Industry and Financial Markets
Association.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code, and (c) any Person whose assets include
(for purposes of Section 3(42) of ERISA or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

6



--------------------------------------------------------------------------------

“Capitalized Lease” means any lease (excluding, for the avoidance of doubt, any
lease accounted for as an operating lease) the obligation for rentals with
respect to which is required to be capitalized on a Consolidated balance sheet
of the lessee and its Subsidiaries in accordance with GAAP.

“Capitalized Rentals” of any Person means at any date the amount at which the
aggregate rentals due and to become due under all Capitalized Leases under which
such Person is a lessee would be reflected as a liability on a Consolidated
balance sheet of such Person.

“Cash Collateralize” means to post cash collateral in accordance with
Section 2.04(j).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided, however,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (including the Code), treaty,
regulation or rule (or in the official application or interpretation of any law,
treaty, regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to United States income taxation.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means as to any Lender (a) the amount set forth opposite such
Lender’s name on Schedule 2.01, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the amount set forth in such Assumption
Agreement or (c) if such Lender has entered into an Assignment and Assumption,
the amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 8.04, as such amount may be reduced pursuant to Section 2.07
or increased pursuant to Section 2.19.

“Commitment Date” has the meaning specified in Section 2.19(b).

“Commitment Increase” has the meaning specified in Section 2.19(a).

 

7



--------------------------------------------------------------------------------

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“Connection Income Taxes” means Taxes imposed on or measured by net income
(however denominated), franchise taxes and branch profits taxes, in each case,
imposed by reason of any present or former connection between a Lender, the
Administrative Agent or Issuing Bank, as the case may be, and the jurisdiction
imposing such Taxes (other than solely on account of the execution and
performance of, the enforcement of any right under or the receipt of any payment
under, this Agreement or any of the other Loan Documents).

“Consenting Lender” has the meaning specified in Section 2.20(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower and its Subsidiaries on a Consolidated basis equal to:

(i) Consolidated Adjusted Net Income for such period,

plus

(ii) to the extent decreasing Consolidated Adjusted Net Income for such period,
the sum, without duplication, of:

(a) Consolidated interest expense of the Borrower and its Subsidiaries, plus

(b) provisions for Taxes based on income, plus

(c) total depreciation expense, plus

 

8



--------------------------------------------------------------------------------

(d) total amortization expense, plus

(e) losses from dispositions of assets or liabilities outside of the ordinary
course of business, plus

(f) other non-cash items reducing Consolidated Adjusted Net Income, plus

(g) expense arising from the early extinguishment of Indebtedness, plus

(h) cash restructuring, severance and similar costs, expenses and charges,
including costs associated with discontinued operations or exiting businesses or
from the restructuring or rationalization of product lines, plus

(i) other extraordinary, unusual or non-recurring cash costs, expenses or
charges, plus

(j) non-cash stock compensation charges or expenses, plus

(k) any impairment charge or asset write-off or write-down (including related to
intangible assets (including goodwill), long-lived assets, and investments in
Indebtedness and equity securities), plus

(l) any fees, costs and expenses (including any integration costs, transaction
or retention bonuses or similar payments, earnouts or other contingent
consideration, and purchase price adjustments), or any amortization thereof, in
connection with any acquisition, investment, asset disposition, issuance or
repayment of Indebtedness, issuance of Equity Interests, refinancing transaction
or amendment or other modification of any Indebtedness instrument (in each case,
including any such transaction undertaken but not completed);

plus,

(iii) without duplication of any amounts added to Consolidated Adjusted Net
Income under clause (ii), for any period ending during the first four fiscal
quarters ending following the consummation of a Material Acquisition, the amount
of cost savings and synergies projected by the Borrower in good faith to be
realized in connection with such Material Acquisition within 12 months following
the consummation of such Material Acquisition, which cost savings and synergies
shall be deemed to have been realized on the first day of such period; provided
that (1) such cost savings and synergies are reasonably identifiable, reasonably
attributable to such Material Acquisition and certified by a financial officer
of the Borrower in writing to the Administrative Agent, (2) the Borrower has
initiated or will initiate within a period of time following the consummation of
such Material Acquisition that is reasonably anticipated to permit such cost
savings and synergies to be realized within 12 months following the consummation
of such Material Acquisition appropriate actions to realize such cost savings
and synergies, and (3) the aggregate amount of cost savings and synergies added
pursuant to this clause (iii) shall not exceed 20% of Consolidated Adjusted
EBITDA for any such period of four consecutive fiscal quarters;

 

9



--------------------------------------------------------------------------------

minus

(iv) to the extent increasing Consolidated Adjusted Net Income for such period,
the sum, without duplication, of:

 

  (a)

non-cash items (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period),
plus

 

  (b)

interest income and other income, net, plus

 

  (c)

extraordinary, unusual or non-recurring items, plus

 

  (d)

gains from dispositions of assets or liabilities outside of the ordinary course
of business;

minus

(v) without duplication of any amounts deducted from Consolidated Adjusted Net
Income under clause (iv) cash payments made during such period with respect to
non-cash items added back in computing Consolidated Adjusted EBITDA in a prior
period pursuant to clause (ii)(f) above.

For any period (the “Relevant Period”) during which the Borrower or any
Subsidiary shall have made a Material Acquisition (i) if the Borrower prepares
pro forma financial information in accordance with Article 11 of Regulation S-X
under the United States Securities Act of 1933 (“S-X Article 11”) with respect
to the assets or Person acquired in such Material Acquisition, Consolidated
Adjusted EBITDA for the Relevant Period shall be determined after giving pro
forma effect to such Material Acquisition as if such Material Acquisition had
occurred on the first day of the Relevant Period and, to the extent applicable,
to the historical earnings and cash flows associated with the Person or assets
acquired in such Material Acquisition, all in accordance with S-X Article 11 or
(ii) if the Borrower does not prepare pro forma financial information in
accordance with S-X Article 11 with respect to the Person or assets acquired in
such Material Acquisition, Consolidated Adjusted EBITDA for the Relevant Period
shall be determined, at the Borrower’s election, by annualizing the portion of
Consolidated Adjusted EBITDA attributable to the Person or assets acquired in
such Material Acquisition. Such annualization under clause (ii) shall be
calculated by the Borrower in its reasonable discretion by multiplying (x) an
amount equal to the portion of Consolidated Adjusted EBITDA attributable to the
Person or assets acquired in such Material Acquisition for the period (the
“Annualization Period”) beginning on the closing date of the such Material
Acquisition and ending on the last day of the Relevant Period by (y) a fraction,
the numerator of which is the number of days in the Relevant Period and the
denominator of which is the number of days in the Annualization Period.

 

10



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the add-backs set forth in clauses (ii)(f),
(ii)(h), (ii)(k), (ii)(l) and (iii) shall only be included in the calculation of
Consolidated Adjusted EBITDA for any period to the extent the Borrower elects to
include such add-backs in the calculation of Consolidated Adjusted EBITDA for
such period.

“Consolidated Adjusted Net Income” means, for any period, the consolidated net
income of the Borrower and its Subsidiaries for such period, determined in
accordance with GAAP and on a pro forma basis; provided that, without
duplication and only to the extent not already included in the Consolidated
Adjusted Net Income of the Borrower and its Subsidiaries, the Consolidated
Adjusted Net Income (but not loss) of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting will be included in
“Consolidated Adjusted Net Income” solely to the extent of the amount of
dividends or similar distributions paid in cash to the Borrower or any of its
Subsidiaries.

“Consolidated Debt” means all Debt of the Borrower and its Subsidiaries,
determined in accordance with GAAP on a consolidated basis after eliminating
intercompany items.

“Consolidated Net Tangible Assets” means, at any date, the total amount of all
Tangible Assets of the Borrower and its Subsidiaries after deducting therefrom
all liabilities which in accordance with GAAP would be included on their
consolidated balance sheet, except Consolidated Debt.

“Consolidated Total Assets” means, at any date, the total assets of the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Credit Exposure” means, with respect to any Lender at any time, the sum of such
Lender’s Loan Exposure and LC Exposure at such time.

“Debt” of any Person means, without duplication, (a) all Indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
and unpaid purchase price of property or services (other than trade payables and
accrued expenses incurred in the ordinary course of such Person’s business), (c)
all Indebtedness of such Person evidenced by notes, bonds, debentures or other
similar evidences of indebtedness, (d) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property) including, without limitation,
obligations secured by Liens arising from the sale or transfer of notes or
accounts receivable; provided that Debt shall not include any sale or transfer
of notes or accounts receivable whether or not precautionary Liens are filed or
recorded in connection with such sale or transfer of such notes or accounts
receivable, if and only if such sale or transfer (A) is accounted for as true
sale under GAAP and (B) pursuant to which there is no recourse (other than
recourse for breach of customary representations and warranties or in connection
with any

 

11



--------------------------------------------------------------------------------

such sales or transfers) to the seller of such notes or accounts receivable (as
evidenced by there being no accounting reserve taken or required to be taken,
which in the event a reserve is taken, the amount of Debt shall be deemed to be
the amount of such reserve), and provided, further, that all trade payables and
accrued expenses constituting current liabilities shall be excluded, (e) all
Capitalized Rentals, (f) reimbursement obligations of such Person in respect of
credit enhancement instruments, which reimbursement obligations are then due and
payable by such Person, (g) all Debt of others referred to in clauses
(a) through (f) above or clause (h) below guaranteed directly or indirectly in
any manner by such Person, or in effect guaranteed directly or indirectly by
such Person through an agreement (1) to pay or purchase such Debt or to advance
or supply funds for the payment or purchase of such Debt, (2) to purchase, sell
or lease (as lessee or lessor) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such Debt or
to assure the holder of such Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (h) all
Debt referred to in clauses (a) through (g) above secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt, including, without limitation,
obligations secured by Liens arising from the sale or transfer of notes,
accounts receivable or other assets; provided, however, that so long as such
Person is not personally liable for such Debt, the amount of such Debt shall be
deemed to be the lesser of the fair market value at such date of the property
subject to the Lien securing such liability and the amount of the liability
secured; provided further, that obligations of such Person secured by Liens on
notes, accounts receivable or other assets sold or transferred in a transaction
which is accounted for as a true sale under GAAP shall not be Debt under this
definition.

The Borrower’s obligations under operating leases and Off-Balance Sheet Leases
shall be excluded from this definition of Debt; provided that (A) no such
exclusion shall be made if and to the extent that GAAP would require such
obligations to be classified as debt for borrowed money and (B) in any event the
term “Debt” shall include the Excess Lease Financed Amount (if any).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed within two Business Days of the date
required to be funded to comply with its obligation to fund any portion of its
Loans or any portion of its participation in Letters of Credit as required
hereunder, unless such requirement to fund is subject to a good faith dispute,
(b) notified the Borrower or the Administrative Agent in writing that it does
not intend to comply with any of its funding obligations under this Agreement
(unless such requirement to fund is subject to a good faith dispute), or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such requirement to fund is
subject to a good faith dispute), (c) failed, within three Business Days after
written request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then

 

12



--------------------------------------------------------------------------------

outstanding Letters of Credit under this Agreement; provided that any such
Lender shall cease to be a Defaulting Lender under this clause (c) upon receipt
of such confirmation by the Administrative Agent, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due
unless the subject of a good faith dispute, or (e) (i) has been or has a parent
company that has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent, or has become subject to a Bail-In Action, or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or has become the subject of
a Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of an equity interest in such Lender
or a parent company thereof by a Governmental Authority or an instrumentality
thereof so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such governmental authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in such Lender’s
Administrative Questionnaire, or such other office of such Lender as such Lender
may from time to time notify the Borrower and the Administrative Agent.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.12 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

13



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person that (x) is approved by each Issuing Bank and (y) so long
as no Default has occurred and is continuing, has a rating for any class of
non-credit enhanced long-term senior unsecured debt of not lower than A by S&P
or A2 by Moody’s and is approved by the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that none of the Borrower,
an Affiliate of the Borrower, a natural person or holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or a Defaulting Lender shall qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Substances or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
injunctions and other governmental restrictions relating to the environment or
the effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Substances or wastes or the clean-up or
other remediation thereof.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

14



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Affiliate” means any member of the ERISA Group.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in such Lender’s
Administrative Questionnaire (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time notify the Borrower and the Administrative Agent.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Lease Financed Amount” means the amount (if any) by which the Lease
Financed Amount exceeds (a) $300,000,000 at any time when the Borrower’s Public
Debt Rating is lower than BBB- by S&P and Baa3 by Moody’s or (b) $600,000,000 at
any time when the Borrower’s Public Debt rating is at least BBB- by S&P or Baa3
by Moody’s.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or under any of the other
Loan Documents, (a) income or franchise taxes in each case imposed on (or
measured by) its net income by (i) the United States of America, (ii) the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located, or (iii) in the case of any Lender, the
jurisdiction in which its applicable lending office is located, (b) any Taxes
imposed, deducted or withheld by reason of any present or former connection
between the Administrative Agent or such Lender or other recipient (as the case
may be) and the jurisdiction imposing such Taxes (other than solely on account
of the execution and performance of, the enforcement of any right under or the
receipt of

 

15



--------------------------------------------------------------------------------

any payment under, this Agreement or any of the other Loan Documents), (c) any
branch profits taxes imposed by the United States of America or any comparable
tax imposed by any foreign jurisdiction, (d) in the case of a Lender, any Tax
imposed, deducted or withheld (i) that is attributable to such Lender’s failure,
inability or ineligibility to comply with Section 2.15(e) at any time during
which such Lender is a party to this Agreement, except to the extent such
Lender’s failure is due to a Change in Tax Law occurring after the date on which
such Lender became a party to this Agreement or the date (if any) on which such
Lender changed its applicable lending office, or (ii) that is imposed on accrued
amounts payable to such Lender at the time of the assignment to such Lender and
its becoming a party to this Agreement, other than pursuant to an assignment
request by the Borrower under Section 2.17, except to the extent that such
Lender’s assignor was entitled, at the time of such assignment, to receive
additional payments from the Borrower with respect to such accrued amounts
pursuant to Section 2.15(a) and (e) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of September 3,
2015 among the Borrower, the lenders party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent, as amended.

“Extension Date” has the meaning specified in Section 2.20(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time) and published on the next succeeding
Business Day by the NYFRB as an overnight bank funding rate (from and after such
date as the NYFRB shall commence to publish such composite rate); provided,
that, if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Fee Letter” means, collectively, the respective fee letters between the
Borrower and the Arrangers relating to this Agreement.

“Foreign Lender” means any Lender (including any “Issuing Bank” that is treated
as a Lender for purposes of Section 2.15) that is not a United States Person.

 

16



--------------------------------------------------------------------------------

“Funded Debt” means, with respect to any Person for such Person and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, at the
time of determination, the sum of the outstanding principal amount of all Debt
which would be reflected as liabilities on the balance sheet of such Person,
other than the following items which shall not be included in Funded Debt:
(a) Debt or other obligations of others guaranteed by such Person and its
Subsidiaries; (b) all reimbursement obligations (whether contingent or
otherwise) in respect of the undrawn portion of letters of credit, bankers’
acceptances, surety or other bonds, and similar instruments (including, without
limitation, those outstanding with respect to letters of credit); and (c) all
liabilities in respect of unfunded vested benefits under any Plan.

“GAAP” means at any time generally accepted accounting principles as then in
effect, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Subsidiaries delivered
to the Lenders; provided that, if the Borrower notifies the Agent that the
Borrower wishes to amend any covenant in Article V or any definition of a term
used in any such covenant to eliminate the effect of any change in generally
accepted accounting principles on the operation of such covenant (or if the
Agent (with the consent or at the direction of the Required Lenders) notifies
the Borrower that it wishes to amend any such covenant or definition for such
purpose), then, for purposes of such covenant or definition only, “GAAP” shall
mean GAAP as in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant or definition is amended in a manner satisfactory to
the Borrower and the Required Lenders.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
supra-national entities such as the European Central Bank).

“Hazardous Substances” means any substance or waste defined as “toxic” or
“hazardous” under any Environmental Laws, including, without limitation,
petroleum, its derivatives, by-products and other hydrocarbons.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Impacted Interest Period” has the meaning specified in the definition of “LIBO
Rate”.

“Increase Date” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(b).

“Indebtedness” of any Person means and includes all obligations of such Person
which in accordance with GAAP should be classified upon a balance sheet of such
Person as liabilities of such Person.

 

17



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.

“Information” has the meaning specified in Section 8.12.

“Intangible Assets” means at any date the total amount of all assets of the
Borrower and its Subsidiaries that are properly classified as “intangible
assets” in accordance with GAAP and, in any event, shall include, without
limitation, goodwill, patents, trade names, trademarks, copyrights, franchises,
experimental expense, organization expense, unamortized debt discount and
expense, and deferred charges other than prepaid insurance, prepaid leases and
prepaid taxes and current deferred taxes which are classified on the balance
sheet of the Borrower and its Subsidiaries as a current asset in accordance with
GAAP and in which classification the Borrower’s independent public accountants
concur; provided that the foregoing Intangible Assets shall be deemed to be in
an amount equal to zero at all times during which such Intangible Assets, in the
aggregate, are less than 2% of stockholders’ equity of the Borrower.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06, which shall be
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part; provided that if any Interest Period for a Eurodollar Loan
exceeds three months, the respective dates that fall every three months shall
also be Interest Payment Dates.

“Interest Period” means the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the Borrower may elect; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

18



--------------------------------------------------------------------------------

“Issuing Bank” means the Persons listed on Schedule 2.04 and any other Lender
that may agree to issue Letters of Credit hereunder as provided in
Section 2.04(i), in each case in its capacity as an issuer of Letters of Credit
hereunder. An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank reasonably
acceptable to the Borrower, in which case the term “Issuing Bank” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.04. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.04.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lease Financed Amount” means, with respect to Off-Balance Sheet Leases, the
outstanding principal amount of the loan attributable to such Off-Balance Sheet
Lease.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Assumption Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Increase Period” has the meaning specified in Section 5.03.

“Leverage Ratio” means, with respect to the Borrower and its Subsidiaries on a
Consolidated basis, as of any date, the ratio of (x) Funded Debt as of such date
to (y) Consolidated Adjusted EBITDA for the four fiscal quarter period ending on
such date.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 A.M., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

 

19



--------------------------------------------------------------------------------

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
Off-Balance Sheet Leases and the arrangements set forth therein shall be
excluded from this definition; provided that:

(a) if any portion of the Lease Financed Amount is included in Debt under the
last sentence of the definition of Debt, then for purposes of Section 5.02(a),
Off-Balance Sheet Leases and the arrangements set forth therein shall be deemed
to create a Lien securing the Excess Lease Financed Amount; and

(b) if Off-Balance Sheet Leases and the arrangements set forth therein create a
lien on any property or assets other than (i) the property and assets leased
pursuant to Off-Balance Sheet Leases, (ii) rights of the Borrower as sublessor
of any portion of such property and assets and (iii) Permitted Lease Collateral,
such lien shall not be excluded from this definition.

“Loan Documents” means this Agreement, the Notes (if any), and the Fee Letter.

“Loan Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Material Acquisition” means any acquisition of all or substantially all of the
assets or Equity Interests of a Person, or of any business or division of a
Person, for which the Borrower or any of its Subsidiaries paid at least
$1,000,000,000 in consideration (including the then-current market value of any
Equity Interests included in such consideration).

“Material Adverse Effect” means any material adverse change in the business,
financial condition or operations of the Borrower or the Borrower and its
Subsidiaries taken as a whole.

“Material Debt” means Debt (other than Debt arising under this Agreement) of the
Borrower and/or one or more of its Subsidiaries, arising in one or more related
or unrelated transactions, in an aggregate principal or face amount exceeding
$200,000,000.

“Material Financial Obligations” means a principal or face amount of Debt (other
than Debt arising under this Agreement) and/or payment obligations (calculated
after giving effect to any applicable netting agreements) in respect of Hedge
Agreements of the Borrower and/or one or more of its Subsidiaries, arising in
one or more related or unrelated transactions, exceeding in the aggregate
$200,000,000.

 

20



--------------------------------------------------------------------------------

“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $200,000,000.

“Moody’s” means Moody’s Investors Service, Inc. or its successors.

“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contribution, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Non-Consenting Lender” has the meaning specified in Section 2.20(b).

“Note” has the meaning specified in Section 2.08(e).

“NYFRB” means the Federal Reserve Bank of New York.

“Off-Balance Sheet Leases” means one or more lease agreements and related
agreements entered into by the Borrower or any of its Subsidiaries from time to
time, in each case in a transaction which the Borrower or such Subsidiary
intends to be treated as an “operating lease” for financial reporting purposes
but as a loan for one or more of the following purposes: (a) federal, state and
local income or franchise tax, (b) bankruptcy, (c) real estate law and
(d) commercial law (including uniform commercial law).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents that are imposed by a Governmental
Authority except any such Taxes that are imposed by reason of any present or
former connection between a Lender, the Administrative Agent or Issuing Bank, as
the case may be, and the jurisdiction imposing such Taxes (other than solely on
account of the execution and performance of, the enforcement of any right under
or the receipt of any payment under, this Agreement or any of the other Loan
Documents).

“Participant” has the meaning assigned to such term in Section 8.04(c).

“Participant Register” has the meaning assigned to such term in Section 8.04(c).

“PATRIOT Act” has the meaning assigned to such term in Section 8.13.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Lease Collateral” means any cash or cash equivalents securing the
obligations of the Borrower or its Subsidiaries in any Off-Balance Sheet Lease.

 

21



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means, at any time, an “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and either (i) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.

“Prime Rate” means the rate of interest published by The Wall Street Journal,
from time to time, as the “Prime Lending Rate” (or if more than one such “Prime
Lending Rate” is published, the highest of such rates); each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

“Prohibited Secured Indebtedness” has the meaning specified in Section 5.02(a).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt Rating” means, as of any date for S&P, the lowest rating that has
been most recently announced by S&P for any class of non-credit enhanced
long-term senior unsecured debt issued by the Borrower and, as of any date for
Moody’s, the lowest rating that has been most recently announced by Moody’s for
any class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Rate shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Rate will be set in accordance with Level 5
under the definition of “Applicable Margin” or “Applicable Rate”, as the case
may be; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the Applicable Margin and the Applicable Rate shall be based
upon the higher rating unless the such ratings differ by two or more levels, in
which case the applicable level will be deemed to be one level below the higher
of such levels; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by S&P or Moody’s, as the case may
be.

“Register” has the meaning specified in Section 8.04(b)(iv).

“Regulation D” and “Regulation U” means, respectively, Regulations D and U of
the Board (or any successor), as the same may be amended or supplemented from
time to time.

 

22



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates, partners and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Reportable Event” means any “reportable event” as defined in section 4043 of
ERISA for which the 30-day notice requirement has not been waived under
applicable regulations.

“Required Lenders” means, at any time, subject to Section 2.18(b) Lenders having
(i) Credit Exposures representing more than 50% of the total Credit Exposures or
(ii) if none of the Lenders have any Credit Exposure, unused Commitments at such
time representing more than 50% of the sum of the total unused Commitments.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., or any successor
thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any territorial Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the European Union or any European Union member state, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person 50% or more owned, directly or indirectly, by any such Person or Persons
described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom.

“SEC” means the Securities and Exchange Commission.

“Section 2.15(e) Certificate” has the meaning assigned to such term in
Section 2.15(e).

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

23



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

“Tangible Assets” means, at any date, Consolidated Total Assets (less
depreciation, depletion and other properly deductible valuation reserves) after
deducting (but without duplication) Intangible Assets.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means the earlier of (a) February 21, 2025, subject to the
extension thereof pursuant to Section 2.20 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.07 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.20 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Treasury Stock” means shares of the Borrower’s capital stock that are issued
but not outstanding (i.e., held in treasury), including shares of Borrower’s
capital stock that have been repurchased by the Borrower but not retired.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial Code (or similar code
or statute) of another jurisdiction.

 

24



--------------------------------------------------------------------------------

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“United States” and “United States Person” have the meaning specified in
Section 7701 of the Code.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 8.17.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

25



--------------------------------------------------------------------------------

Section 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

Section 1.04. Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.12(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.12(d), of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.12(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 2.12(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

Section 1.05. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

26



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Lender’s Credit Exposure exceeding such Lender’s Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.

Section 2.02. Loans and Borrowing. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.12, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement and (ii) in
the case of any such Loan made by an Affiliate of such Lender, such Lender shall
not be entitled to receive any greater payment under Section 2.13 or 2.15 than
it would have received had the Lender, and not such Affiliate, funded such Loan,
and such Lender shall not be entitled to the benefits of Section 2.15 with
respect to any payments on or with respect to such Loan unless such Affiliate
complies with Section 2.15(e) as if it were the Lender.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made (including through conversion) or continued, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$10,000,000; provided that an ABR Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e). Borrowings of more than one Type may be outstanding at the same
time.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
Termination Date.

Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by telecopy or by electronic mail to
the Administrative Agent of a written Borrowing Request signed by the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

27



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period;” and

(v) the location and number of the account or accounts to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Letters of Credit. (a) Subject to the terms and conditions set
forth herein, the Borrower may request the issuance of Letters of Credit for
(x) its own account or (y) for the account of any of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. It is understood and agreed that, in connection with
any Letter of Credit referred to in clause (y) above, (i) the Borrower shall be
deemed to be a primary account party under, and obligated in respect of, each
Letter of Credit issued at the request of the Borrower hereunder,
notwithstanding the fact that a Subsidiary may be listed as the account party in
the Letter of Credit, and (ii) the Borrower unconditionally and irrevocably
agrees that it will be fully responsible for the reimbursement of LC
Disbursements, the payment of interest thereon and the payment of participation
fees and other fees due hereunder to the same extent as if it were the sole
account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor of the obligations of any Subsidiary that shall be an account party in
respect of any such Letter of Credit).

(b) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the

 

28



--------------------------------------------------------------------------------

requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$400,000,000, (ii) the portion of the LC Exposure attributable to Letters of
Credit issued by the applicable Issuing Bank shall not exceed the LC Commitment
of such Issuing Bank and (iii) the total Credit Exposures shall not exceed the
total Commitments.

(c) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five Business Days
prior to the Termination Date; provided that any Letter of Credit with a
one-year tenor may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(ii) above).

(d) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Lender, and
each Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on the date that is one Business Day after such
LC Disbursement is made, if the Borrower has received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on the date of such
disbursement, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day following

 

29



--------------------------------------------------------------------------------

the date that the Borrower receives such notice, if such notice is received
prior to 10:00 a.m., New York City time, on the preceding Business Day, or
(ii) the second Business Day following the day that the Borrower receives such
notice, if such notice is not received by such 10:00 a.m. on the preceding
Business Day; provided that unless Borrower otherwise notifies the
Administrative Agent, such payment shall be automatically financed with an ABR
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing. If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) The Borrower’s obligation to reimburse LC Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of set-off against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when

 

30



--------------------------------------------------------------------------------

determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit. An Issuing Bank shall not be under any
obligation to issue any Letter of Credit if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which such Issuing
Bank in good faith deems material to it.

(g) The Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall promptly notify the Administrative Agent and the Borrower
by telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.

(h) If the Issuing Bank shall make any LC Disbursement, then, unless the
Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.11(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for the account of
such Lender to the extent of such payment.

(i) From time to time, the Borrower may with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed) and by
notice to the Lenders designate as additional Issuing Banks one or more Lenders
that agree to serve in such capacity as provided below. The acceptance by a
Lender of any appointment as an Issuing Bank hereunder shall be evidenced by an
instrument, which shall be in a form reasonably satisfactory to the Borrower,
such Lender and the Administrative Agent, shall set forth the LC Commitment of
such

 

31



--------------------------------------------------------------------------------

Lender and shall be executed by such Lender, the Borrower and the Administrative
Agent and, from and after the effective date of such agreement, (i) such Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Lender in its capacity as an Issuing Bank.

(j) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to Cash Collateralize shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clauses (f) or (g) of Section 6.01.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to Cash Collateralize LC Exposure hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

Section 2.05. Funding Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by (x) in the case of a Eurodollar Borrowing, 12:00
noon, New York City time and (y) in the case of an ABR Borrowing, 3:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly either
crediting or sending by wire transfer the amounts so received, in like funds, to
an account or accounts designated by the Borrower in the Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.04(e) shall be remitted by the Administrative Agent to
the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with

 

32



--------------------------------------------------------------------------------

paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Nothing herein shall
be deemed to relieve any Lender from its obligation to fulfill its Commitment or
to prejudice any rights which the Administrative Agent, any Lender or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

Section 2.06. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by telecopy or by electronic mail to
the Administrative Agent of a written Interest Election Request in the form of
Exhibit C hereto and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

33



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing and the Administrative Agent, at the request of the Required
Lenders, so notifies the Borrower (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing without the prior consent of the
Required Lenders and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.07. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall be reduced to zero and automatically terminate
on the Termination Date.

(b) The Borrower may at any time prior to the Termination Date terminate, or
from time to time during such period, reduce, the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $10,000,000 and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.09 the sum of
the Credit Exposures would exceed the total Commitments. Notwithstanding the
foregoing but subject to Section 2.07(d), the Borrower, at its sole discretion,
shall have the right, but not the obligation, at any time so long as no Event of
Default has occurred and is continuing, to terminate in whole (but not in part),
any Affected Lender’s Commitment; provided, however, that (i) the Borrower shall
simultaneously prepay all outstanding Loans from such Affected Lender hereunder,
together with accrued interest thereon, accrued fees and all other amounts
payable for the account of such Affected Lender hereunder, and (ii) the
termination of such Affected Lender’s Commitment shall not affect such Lender’s
rights hereunder as to matters occurring prior to such date.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the

 

34



--------------------------------------------------------------------------------

Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or upon the
closing of any acquisition or disposition, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(d) Simultaneously with the termination of the Commitment of an Affected Lender
pursuant to the last sentence of paragraph (b) of this Section:

(i) the LC Exposure of such Affected Lender shall be automatically reallocated
among the other Lenders (other than Defaulting Lenders) in accordance with their
respective Applicable Percentages but only to the extent that each such Lender’s
Credit Exposure does not exceed such Lender’s Commitment; and

(ii) if the reallocation described in clause (i) cannot be effected, such
Commitment termination shall not be effective unless the Borrower, at its
option, shall have Cash Collateralized the amount of the LC Exposure of such
Affected Lender that has not been reallocated to the other Lenders pursuant to
clause (i).

Upon (and subject to) such reallocation and Cash Collateralization, the
participating interest of the Affected Lender in any outstanding Letters of
Credit shall terminate.

(e) Any termination or reduction of the Commitments shall be permanent, except
to the extent such Commitments are subsequently increased pursuant to
Section 2.19. Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments, except in the event of
an Affected Lender whose Commitment is terminated pursuant to the last sentence
of paragraph (b) of this Section, in which case the Commitment of such Affected
Lender may be terminated without reducing the Commitments of the other Lenders.

Section 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Termination
Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

35



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request, through the Administrative Agent, that Loans made by
it be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender through the Administrative Agent a promissory
note payable to such Lender and its registered assigns and in a form approved by
the Administrative Agent (each such promissory note, a “Note”). Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 8.04) be represented by one or
more Notes in such form payable to the payee named therein and its registered
assigns.

Section 2.09. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, two Business Days before the date
of prepayment and (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11.

Section 2.10. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender (other than, subject to Section 2.18, a
Defaulting Lender) a commitment fee, which shall accrue at the Applicable Rate
on the daily amount by which the Commitment of such Lender exceeds such Lender’s
Credit Exposure during the period from and including the Effective Date to but
excluding the Termination Date. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

36



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at a per annum rate equal to the Applicable Margin
used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) with respect to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on such last day, commencing on the first
such date to occur after the date hereof; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Persons entitled thereto, fees payable in
the amounts and at the times set forth in the Fee Letter.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders, as applicable. Fees paid shall not be
refundable under any circumstances.

Section 2.11. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

37



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.12. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis)
for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m., New York City time, on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower, so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders;

 

38



--------------------------------------------------------------------------------

provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.12, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.12.

(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Section 2.13. Increased Costs; Illegality. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or

 

39



--------------------------------------------------------------------------------

Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c) If after the date of this Agreement, a Change in Law shall subject the
Administrative Agent, any Lender or Issuing Bank to any Taxes as a result of a
change in the basis of taxation by the United States or by the foreign
jurisdiction under the laws of which such Administrative Agent, Lender or
Issuing Bank is organized or has its Applicable Lending Office or any political
subdivision thereof (other than (i) Taxes due to a change in the rate of
taxation, (ii) Taxes imposed on or with respect to any payment made by any
Borrower hereunder and Taxes described in clause (a), (c), (d) or (e) of the
definition of Excluded Taxes, (iii) Indemnified Taxes or (iv) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, and the result shall be to increase the cost to such
Administrative Agent or Lender of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Administrative Agent, Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise), then such Borrower will pay to such
Administrative Agent, Lender or Issuing Bank such additional amount or amounts
as will compensate such Administrative Agent, Lender or Issuing Bank for such
additional cost incurred or reduction suffered.

(d) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the basis for such claim and the amount or amounts necessary to
compensate such Lender or Issuing Bank or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

(e) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred

 

40



--------------------------------------------------------------------------------

more than 180 days prior to the date that such Lender or Issuing Bank notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(f) Anything in this Agreement to the contrary notwithstanding, if any Change in
Law shall make it unlawful for any Lender to make or maintain Eurodollar Loans
as contemplated by this Agreement or to obtain in the London interbank market
the funding for Eurodollar Loans, then (i) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (ii) the obligation of such
Lender hereunder to make Eurodollar Loans and to continue Eurodollar Loans shall
forthwith terminate, and (iii) such Lender’s Eurodollar Loans then outstanding
shall be converted on the last day of the then current Interest Period for such
Eurodollar Loans (or on such earlier date as may be required by law) to ABR
Loans.

Section 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss (other than loss of applicable margin), cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction or withholding for any Taxes unless deduction
or withholding of such Taxes is required by law (or by the interpretation or
administration thereof); provided that if the Borrower or the Administrative
Agent shall be required by law (or by the interpretation or administration
thereof) to deduct or withhold any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable by the Borrower shall be increased as
necessary so that after all required deductions or withholdings of such
Indemnified Taxes or Other Taxes are made (including

 

41



--------------------------------------------------------------------------------

deductions or withholdings of such Indemnified Taxes or Other Taxes applicable
to additional sums payable under this Section 2.15(a)) the Administrative Agent
or any Lender (as the case may be) receives an amount equal to the sum it would
have received had no such deductions or withholdings of such Indemnified Taxes
or Other Taxes been made, (ii) the Borrower or the Administrative Agent shall
make such deductions or withholdings of such Indemnified Taxes or Other Taxes,
and (iii) the Borrower or the Administrative Agent shall pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law. For purposes of this Section 2.15, the term “Lender” includes
any “Issuing Bank”.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, which written demand shall be made
within 60 days of the date the Administrative Agent or such Lender received
written demand for payment of any Indemnified Taxes or Other Taxes from the
relevant Governmental Authority, for the full amount of such Indemnified Taxes
or Other Taxes (including Indemnified Taxes or Other Taxes properly imposed or
asserted on or attributable to amounts payable under this Section 2.15(c)) paid
by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable out-of-pocket expenses arising therefrom or
with respect thereto. A certificate setting forth the amount of such payment or
liability and, in reasonable detail, the manner in which such amount shall have
been determined, delivered to the Borrower by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be presumptive evidence
of such payment or liability absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to any Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Tax Forms.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in paragraphs (e)(ii), (iii) and (iv) of this Section) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

42



--------------------------------------------------------------------------------

(ii) (A) Without limiting the generality of the foregoing, each Foreign Lender
shall deliver to the Borrower and the Administrative Agent on or before the date
such Foreign Lender becomes a party to this Agreement and on or before the date,
if any, such Foreign Lender changes its Applicable Lending Office (i) two duly
executed and properly completed Internal Revenue Service Forms W-8ECI, W-8BEN or
W-8BEN-E, as applicable (with respect to the benefit of an income tax treaty),
or successor forms, certifying to such Foreign Lender’s entitlement to a
complete exemption from United States withholding tax with respect to all
payments to be made to it under the Loan Documents, or (ii) if such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
either (x) the forms referred to in clause (i) above certifying to such Foreign
Lender’s entitlement to a complete exemption from United States withholding tax
with respect to all payments to be made to it under the Loan Documents, or
(y) two duly executed and properly completed Internal Revenue Service Forms
W-8BEN or W-8BEN-E (or successor forms) and a duly executed certificate
substantially in the form of Exhibit D (any such certificate, a “Section 2.15(e)
Certificate”); provided that in the event that a Foreign Lender is not
classified as a corporation for United States federal income tax purposes, such
Foreign Lender shall take any actions necessary and shall deliver to the
Borrower and the Administrative Agent all additional (or alternative) Internal
Revenue Service forms and Section 2.15(e) Certificates necessary to fully
establish such Foreign Lender’s entitlement to a complete exemption from United
States withholding tax on all payments to be made to it under the Loan Documents
(including causing its partners, members, beneficiaries or owners, or their
beneficial owners, to take any actions and deliver any Internal Revenue Service
forms and Section 2.15(e) Certificates necessary to establish such exemption).
In addition, each Foreign Lender shall deliver such Internal Revenue Service
forms and the Section 2.15(e) Certificate (as applicable) to the Borrower and
the Administrative Agent promptly upon the obsolescence, inaccuracy or
invalidity of any such Internal Revenue Service forms or Section 2.15(e)
Certificate previously delivered by such Foreign Lender pursuant to this
Section 2.15(e) unless such Foreign Lender is not legally able to deliver such
Internal Revenue Service forms or Section 2.15(e) Certificate.

(B) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.

(C) If a payment made to a Lender under this Agreement, any Assignment and
Assumption or any other Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable requirements of FATCA (including those contained in Section 1471(b)
or 1472(b) of the Code, as applicable), such Lender shall

 

43



--------------------------------------------------------------------------------

deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.15(e)(ii)(C), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement. For purposes of this Section 2.15, the term “law”
includes FATCA.

(f) Each Lender agrees that, before making a demand under this Section 2.15, it
shall use reasonable efforts (consistent with its legal and regulatory
restrictions) to designate a different Applicable Lending Office or assign its
rights and obligations hereunder to another of its offices, branches or
affiliates if the making of such a designation or assignment will avoid the need
for, or reduce the amount of, any additional amounts that would otherwise
thereafter accrue and will not, in the reasonable judgment of such Lender,
require such Lender to incur a cost or expense, or legal or regulatory
disadvantage, determined by such Lender to be material. Upon any such change in
any Applicable Lending Office or assignment, such Lender shall provide or cause
to be provided to the Administrative Agent and the Borrower the appropriate form
specified in Section 2.15(e).

(g) If the Borrower pays any additional amount or indemnity payment pursuant to
this Section 2.15 with respect to the Administrative Agent, any Lender, or any
other recipient, the Administrative Agent, such Lender or other recipient, as
the case may be, shall use reasonable efforts to obtain a refund of tax or
credit against its tax liabilities on account of such payment; provided that the
Administrative Agent, such Lender or other recipient, as the case may be, shall
have no obligation to use such reasonable efforts if either (i) it is in an
excess foreign tax credit position, (ii) it believes in good faith, in its sole
discretion, that claiming a refund or credit would cause adverse tax
consequences to it or (iii) no such refund or credit is available under
applicable laws. In the event that the Administrative Agent, such Lender, or
other recipient, as the case may be, receives such a refund or credit, the
Administrative Agent, such Lender or other recipient, as the case may be, shall
promptly pay to the Borrower an amount that the Administrative Agent, such
Lender or other recipient, as the case may be, reasonably determines is equal to
the net tax benefit obtained by the Administrative Agent, such Lender or other
recipient, as the case may be, as a result of such payment by the Borrower.
Nothing contained in this Section 2.15(g) shall require the Administrative
Agent, such Lender or other recipient, as the case may be, to disclose or detail
its tax returns, the basis of its calculation of the amount of any net tax
benefit or its determination referred to in the proviso to the first sentence of
this Section 2.15(g) to the Borrower or any other party.

(h) Should a Lender become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes; provided that, in
the judgment of the Borrower, such steps shall not subject the Borrower to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Borrower.

 

44



--------------------------------------------------------------------------------

(i) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 8.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (i).

Section 2.16. Payment Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.13, 2.14 and 2.15 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent, except payments to be
made directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Section 2.13, 2.14, 2.15 or 8.03 shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal then due hereunder, ratably (except as
otherwise provided in Section 2.18(e)) among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or funded participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
or funded participations in LC Disbursements

 

45



--------------------------------------------------------------------------------

and accrued interest thereon than the proportion received by any other Lender
(other than in connection with the payment of Loans or LC Disbursements of an
Affected Lender in connection with the termination of the Commitment of such
Lender hereunder), then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans or LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and funded participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) Subject to Section 2.18(e), if any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04(c), 2.05(b), 2.16(d) or
8.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

Section 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
becomes aware of the occurrence of an event or the existence of a condition that
would entitle such Lender to receive any compensation from the Borrower pursuant
to Section 2.13 or that would require the Borrower to make a payment to such
Lender or any Governmental Authority for the account of such Lender pursuant to
Section 2.15, then (unless in the case of Section 2.13 such Lender determines in
its discretion not to request compensation therefor) such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans

 

46



--------------------------------------------------------------------------------

hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable by the
Borrower pursuant to Section 2.13 or Section 2.15 in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) If any Lender (i) requests compensation under Section 2.13, (ii) requests
that the Borrower make a payment to such Lender or any Governmental Authority
for the account of such Lender pursuant to Section 2.15, (iii) becomes a
Defaulting Lender, (iv) becomes an Affected Lender, (v) refuses to consent to a
request by the Borrower for an extension of the Termination Date pursuant to
Section 2.20, or (vi) refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrower that requires the
consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders; then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 8.04, with the Borrower or the replacement Lender paying
the processing and recording fee), all of its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (w) the Borrower shall have received the prior written consent of the
Administrative Agent and each Issuing Bank to such assignment, which consent
shall not unreasonably be withheld, (x) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) (in the case of a Defaulting Lender, excluding,
for the avoidance of doubt, any amount to which such Defaulting Lender is not
entitled in accordance with Section 2.18), (y) in the case of any such
assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15 such assignment will
result in a reduction in or elimination of such compensation or payments in the
future and (z) in the case of clause (v) or clause (vi) above, such assignee
consents to such extension, or such amendment, waiver or other modification, as
applicable. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each Lender agrees that an assignment required to
be made by it pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

Section 2.18. Defaulting Lenders. If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender, to the extent permitted by applicable law:

(a) fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.10(a);

 

47



--------------------------------------------------------------------------------

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification permitted to be effected by the Required Lenders pursuant to
Section 8.02), and, notwithstanding Section 8.02, any such Defaulting Lender
shall not have the right to vote on or consent to any amendment or waiver under
this Agreement if such amendment or waiver does not disproportionately in an
adverse manner affect the rights of such Defaulting Lender or increase or extend
such Defaulting Lender’s Commitment hereunder;

(c) if any LC Exposure exist at the time such Lender becomes a Defaulting Lender
then:

(i) the LC Exposure of such Defaulting Lender shall be automatically reallocated
among the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (x) to the extent the total of all non-Defaulting Lenders’
Credit Exposures does not exceed the total of all non-Defaulting Lenders’
Commitments and (y) if no Event of Default has occurred or is continuing at the
time of such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within ten Business Days following
notice by the Administrative Agent (x) procure the reduction or termination of
the Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) and/or (y) Cash Collateralize for the
benefit of the Issuing Banks only the Borrower’s obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above and any reduction of the Defaulting
Lender’s LC Exposure pursuant to subclause (x) above) in accordance with the
procedures set forth in Section 2.04(j) for so long as such LC Exposure is
outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure are Cash Collateralized;

(iv) to the extent that the LC Exposure of the non-Defaulting Lenders are
reallocated pursuant to clause (i) above, then the letter of credit fees payable
to the Lenders pursuant to Section 2.10(b) shall to the same extent be adjusted
in accordance with such non-Defaulting Lenders’ Applicable Percentages;

(v) if all or any portion of such Defaulting Lender’s LC Exposure is not
reallocated, reduced, terminated nor Cash Collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
Issuing Banks or any other Lender hereunder, all letter of credit fees payable
under Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Banks until and to the extent that such LC Exposure is
reallocated, reduced, terminated and/or Cash Collateralized; and

 

48



--------------------------------------------------------------------------------

(vi) Cash Collateral (or the appropriate portion thereof) provided with respect
to any Defaulting Lender’s LC Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.18 and shall be released to the
Person providing such Cash Collateral following (A) the elimination of the
applicable LC Exposure of such Defaulting Lender, (B) the termination of the
Defaulting Lender status of the applicable Lender, or (C) the determination by
the Administrative Agent and each Issuing Bank that there exists excess Cash
Collateral; provided that the Person providing Cash Collateral and each Issuing
Bank may agree that Cash Collateral shall be held to support future anticipated
LC Exposure or other obligations of a Defaulting Lender.

(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit, unless the
related exposure and the Defaulting Lender’s then outstanding LC Exposure after
giving effect thereto will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or reduced, terminated and/or Cash Collateralized in
accordance with Section 2.18(c), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.18(c)(i) (and such Defaulting Lender shall
not participate therein).

If any Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its funding obligations under one or more other agreements in which
such Lender commits to extend credit, such Issuing Bank shall not be required to
issue, extend, renew or increase any Letter of Credit, unless such Issuing Bank
shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to such Issuing Bank to defease any risk to such Issuing
Bank in respect of such Lender hereunder relating to LC Exposure.

In the event that the Administrative Agent, the Borrower and each Issuing Bank
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders as
the Administrative Agent shall determine is necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage; provided that
there shall be no retroactive effect on fees reallocated pursuant to
Section 2.18(c)(iv) and (v).

(e) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of a Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article 6 or otherwise) or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 8.08
shall, unless the Administrative Agent determines that such application entails
a material risk of violation of applicable law or order, be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize for the benefit of the Issuing

 

49



--------------------------------------------------------------------------------

Banks such Defaulting Lender’s LC Exposure (on a pro rata basis to all then
outstanding Letters of Credit issued by all Issuing Banks); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize such Defaulting
Lender’s LC Exposure with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.03 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Disbursements owed to, such Defaulting Lender
until such time as all Credit Exposure of each Lender is held in accordance with
such Lender’s Commitment without giving effect to Section 2.18(c)(i). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(e) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

Section 2.19. Increase in the Aggregate Commitments. (a) The Borrower may, at
any time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Administrative Agent, request that the
aggregate amount of the Commitments be increased by an amount of $10,000,000 or
an integral multiple thereof (each a “Commitment Increase”) to be effective as
of a date that is not later than 90 days prior to the scheduled Termination Date
then in effect (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however that (i) in no event shall the aggregate
amount of the Commitments at any time exceed $2,000,000,000 and (ii) on the date
of any request by the Borrower for a Commitment Increase and on the related
Increase Date, the applicable conditions set forth in Section 3.03 shall be
satisfied.

(b) The Administrative Agent shall promptly notify the Lenders of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”)

 

50



--------------------------------------------------------------------------------

shall, in its sole discretion, give written notice to the Administrative Agent
on or prior to the Commitment Date of the amount by which it is willing to
increase its Commitment. If the Lenders notify the Administrative Agent that
they are willing to increase the amount of their respective Commitments by an
aggregate amount that exceeds the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated among the Lenders willing
to participate therein in such amounts as are agreed between the Borrower and
the Administrative Agent, provided that no Lender shall be subject to a
Commitment Increase in excess of the amount by which it is willing to increase
its Commitment as indicated in its notice to the Administrative Agent. It is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any increase in its Commitment.

(c) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $15,000,000 or more.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.20(b), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by the amount in
the notice delivered to the Administrative Agent pursuant to Section 2.19(b) (or
by the amount allocated to such Lender pursuant to the second to the last
sentence of Section 2.19(b)) as of such Increase Date; provided, however, that
the Administrative Agent shall have received on or before such Increase Date the
following, each dated such date:

(i) (A) certified copies of the general resolutions of the Board of Directors of
the Borrower which authorize the borrowings under the Commitment Increase and
the corresponding modifications to this Agreement and (B) an opinion of counsel
for the Borrower (which may be in-house counsel), in form and substance
reasonably satisfactory to the Administrative Agent addressing the matters set
forth in Exhibit F;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Administrative Agent
and the Borrower; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Administrative
Agent.

 

51



--------------------------------------------------------------------------------

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
and the Borrower, on or before 1:00 p.m. (New York City time), by telecopier, of
the occurrence of the Commitment Increase to be effected on such Increase Date
and shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 p.m. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Administrative Agent, in same day funds, in the case of such Assuming
Lender, an amount equal to such Assuming Lender’s ratable portion of the
Borrowings then outstanding (calculated based on its Commitment as a percentage
of the aggregate Commitments outstanding after giving effect to the relevant
Commitment Increase) and, in the case of such Increasing Lender, an amount equal
to the excess of (i) such Increasing Lender’s ratable portion of the Borrowings
then outstanding (calculated based on its Commitment as a percentage of the
aggregate Commitments outstanding after giving effect to the relevant Commitment
Increase) over (ii) such Increasing Lender’s ratable portion of the Borrowings
then outstanding (calculated based on its Commitment (without giving effect to
the relevant Commitment Increase) as a percentage of the aggregate Commitments
(without giving effect to the relevant Commitment Increase). After the
Administrative Agent’s receipt of such funds from each such Increasing Lender
and each such Assuming Lender, the Administrative Agent will promptly thereafter
cause to be distributed like funds to the other Lenders for the account of their
respective Applicable Lending Offices in an amount to each other Lender such
that the aggregate amount of the outstanding Loans owing to each Lender after
giving effect to such distribution equals such Lender’s ratable portion of the
Borrowings then outstanding (calculated based on its Applicable Percentage after
giving effect to the relevant Commitment Increase). The respective LC Exposures
of the Lenders shall be redetermined as of the effective date of such increase
in proportion to their respective Commitments after giving effect to such
increase.

Section 2.20. Extension of Termination Date. (a) At least 30 days but not more
than 45 days prior to any anniversary of the Effective Date, the Borrower, by
written notice to the Administrative Agent, may request an extension of the
Termination Date in effect at such time by one year from its then scheduled
expiration. The Administrative Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
20 days prior to such anniversary date, notify the Borrower and the
Administrative Agent in writing as to whether such Lender will consent to such
extension. If any Lender shall fail to notify the Administrative Agent and the
Borrower in writing of its consent to any such request for extension of the
Termination Date at least 20 days prior to the applicable anniversary date, such
Lender shall be deemed to be a Non-Consenting Lender with respect to such
request. The Administrative Agent shall notify the Borrower not later than 15
days prior to the applicable anniversary date of the decision of the Lenders
regarding the Borrower’s request for an extension of the Termination Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.20, the Termination Date in effect at such time
shall, effective as at the applicable anniversary date (the “Extension Date”),
be extended for one year; provided that on each Extension Date the applicable
conditions set forth in Section 3.03 shall be satisfied. If less than all of the
Lenders consent in writing to any such request in accordance with subsection
(a) of this Section 2.20, the Termination Date in effect at such time shall,
effective as

 

52



--------------------------------------------------------------------------------

at the applicable Extension Date and subject to subsection (d) of this
Section 2.20, be extended as to those Lenders that so consented (each a
“Consenting Lender”) but shall not be extended as to any other Lender (each a
“Non-Consenting Lender”). It is understood and agreed that no Lender shall have
any obligation whatsoever to agree to any request made by the Borrower for any
requested extension of the Termination Date.

(c) [Reserved]

(d) If (after giving effect to any assignments or assumptions pursuant to
Section 2.17(b)) Lenders having Commitments equal to at least 50% of the
Commitments in effect immediately prior to the Extension Date consent in writing
to a requested extension (whether by execution or delivery of an Assumption
Agreement or otherwise) not later than one Business Day prior to such Extension
Date, the Administrative Agent shall so notify the Borrower, and, subject to the
satisfaction of the applicable conditions in Section 3.03, the Termination Date
then in effect, with respect to each Consenting Lender and Assuming Lender
therefor, shall be extended for the additional one-year period as described in
subsection (a) of this Section 2.20, and all references in this Agreement, and
in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Administrative Agent shall notify the Lenders (including, without limitation,
each Assuming Lender) of the extension of the scheduled Termination Date in
effect immediately prior thereto and shall thereupon record in the Register the
relevant information with respect to each such Consenting Lender and each such
Assuming Lender.

(e) As to any Non-Consenting Lender that is not replaced pursuant to
Section 2.17(b) in connection with any Extension Date, its Commitment shall
terminate on the Termination Date without giving effect to such Extension Date,
and the respective LC Exposures of the other Lenders shall be redetermined on
such date on the basis of their respective Commitments after giving effect to
such termination and the LC Exposure of each Lender whose Commitment terminates
at that time shall terminate; provided that the Borrower shall, if and to the
extent necessary to permit such redetermination of the respective LC Exposures
of the Lenders within the limits of the Commitments which are not terminated,
prepay on such date all or a portion of the outstanding Loans, and such
redetermination and termination of LC Exposures shall be conditioned upon its
having done so; and provided further that such Non-Consenting Lender’s rights
under Section 2.13, 2.15 and 8.03, and its obligations under Section 8.03(c),
shall survive the Termination Date for such Lender as to matters occurring prior
to such date.

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND BORROWING

Section 3.01. Conditions Precedent to Effectiveness of Commitments. The
Commitments of the Lenders under this Agreement shall become effective on and as
of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:

(a) There shall have occurred no material adverse change in the properties,
business, or financial condition of the Borrower and its Subsidiaries taken as a
whole since October 27, 2019, except as disclosed in the Borrower’s publicly
available filings with the SEC or as disclosed in writing to the Lenders, in
each case prior to the date hereof.

 

53



--------------------------------------------------------------------------------

(b) Except as set forth under the heading “Legal Proceedings” in the Borrower’s
2019 Form 10-K and other SEC filings filed by Borrower prior to the Effective
Date, there shall exist no action, suit or proceeding pending against, or to the
knowledge of the Borrower threatened against or affecting, the Borrower or any
of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official (i) in which there is a reasonable possibility of an adverse
determination which would have a Material Adverse Effect, or (ii) which in any
manner draws into question the validity of this Agreement or the Notes.

(c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law, regulation or provision in an
existing agreement shall be applicable in the reasonable judgment of the Lenders
that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated hereby.

(d) The Borrower shall have notified each Lender and the Administrative Agent in
writing as to the proposed Effective Date.

(e) The Borrower shall have paid (i) all fees then due in accordance herewith
and with the Fee Letter and (ii) all invoiced expenses of the Administrative
Agent and the Arrangers (including the accrued reasonable fees and expenses of
counsel to the Administrative Agent).

(f) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Borrower, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event exists that constitutes a Default.

(g) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance reasonably
satisfactory to the Administrative Agent:

(i) From each party hereto, an executed counterpart of this Agreement delivered
by such party or customary written evidence reasonably satisfactory to the
Administrative Agent (which may include electronic transmission of a signed
signature page) that such party has signed a counterpart of this Agreement.

(ii) The Notes to each Lender that has requested a Note pursuant to
Section 2.08.

 

54



--------------------------------------------------------------------------------

(iii) A copy of the certificate of incorporation of the Borrower, together with
all amendments thereto, and a certificate of good standing for the Borrower,
each certified by the appropriate governmental officer in its jurisdiction of
incorporation.

(iv) Certified copies of the bylaws of the Borrower and the general resolutions
of the Board of Directors of the Borrower which authorize the Borrower to enter
into this Agreement and the Notes, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and the Notes.

(v) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(vi) A favorable opinion of Orrick, Herrington & Sutcliffe LLP, counsel for the
Borrower addressing the matters set forth in Exhibit E.

(h) The commitments of the lenders under the Existing Credit Agreement shall
have been terminated and all the obligations under the Existing Credit Agreement
shall have been repaid or prepaid (which repayment or prepayment may be made
with the proceeds of the initial Borrowing hereunder).

(i) (i) The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act or other “know your customer” rules and regulations and (ii) if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower shall deliver, to each Lender that so requests, a
Beneficial Ownership Certificate in relation to such Borrower (which requested
certificate shall have been received at least five days prior to the Effective
Date).

Section 3.02. Existing Credit Agreement. (a) On the Effective Date, the
“Commitments” as defined in the Existing Credit Agreement shall terminate,
without further action by any party thereto.

(b) The Lenders which are parties to the Existing Credit Agreement, comprising
the “Required Lenders” as defined in the Existing Credit Agreement hereby waive
any requirement of prior notice of termination of the Commitments (as defined in
the Existing Credit Agreement) pursuant to Section 2.07 thereof and of
prepayment of loans thereunder, to the extent necessary to give effect to
Section 3.01(h) hereof, provided that any such prepayment of loans thereunder
shall be subject to Section 2.16 of the Existing Credit Agreement.

Section 3.03. Conditions Precedent to Each Borrowing, Issuance, Commitment
Increase and Extension Date. The obligation of each Lender to make a Loan on the
occasion of each Borrowing, the obligation of any Issuing Bank to issue a Letter
of Credit, each Commitment Increase and each extension of Commitments pursuant
to Section 2.20 shall be subject to the conditions precedent that the Effective
Date shall have occurred and on the date of such Borrowing or issuance, the
applicable Increase Date or the applicable Extension Date

 

55



--------------------------------------------------------------------------------

(a) the following statements shall be true (and each of the giving of the
applicable Borrowing Request, request for issuance, request for Commitment
Increase or request for Commitment extension and the acceptance by the Borrower
of the proceeds of such Borrowing shall constitute a representation and warranty
by the Borrower that on the date of such Borrowing or issuance, such Increase
Date or such Extension Date such statements are true):

(i) the representations and warranties contained in Section 4.01 (except, in the
case of Borrowings, the representations set forth in Sections 4.01(d)(ii) and
4.01(e)), are correct on and as of such date, before and after giving effect to
such Borrowing or issuance, such Commitment Increase or such Extension Date, as
though made on and as of such date (or, in the case of any representation made
expressly as of a specified date, as of the date so specified), and

(ii) no event has occurred and is continuing, or would result from such
Borrowing or issuance, such Commitment Increase or such Extension Date or from
the application of the proceeds therefrom, that constitutes a Default;

and (b) in the case of a Commitment Increase or extension of Commitments
pursuant to Section 2.20 only, the Administrative Agent shall have received such
other approvals, opinions or documents as any Lender through the Administrative
Agent may reasonably request.

Section 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Borrower, by notice to the Lenders, designates as the proposed Effective Date,
specifying its objection thereto. The Administrative Agent shall promptly notify
the Lenders of the occurrence of the Effective Date.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Corporate Existence and Power. Each of the Borrower and each Subsidiary:

(i) is a corporation duly organized and validly existing under the laws of its
jurisdiction of incorporation, except, solely with respect to Subsidiaries,
where failure to be duly organized and validly existing under the laws of the
applicable jurisdiction of incorporation would not in the aggregate have a
Material Adverse Effect;

(ii) has all requisite power and authority and all necessary licenses and
permits to own and operate its properties and to carry on its business as now
conducted and as presently proposed to be conducted, except where failures to
have such licenses and permits would not, in the aggregate, have a Material
Adverse Effect; and

 

56



--------------------------------------------------------------------------------

(iii) is duly licensed or qualified and is in good standing as a foreign
corporation in each jurisdiction wherein the nature of the business transacted
by it or the nature of the property owned or leased by it makes such licensing
or qualification necessary, except where failures to be so licensed, qualified
or in good standing would not, in the aggregate, have a Material Adverse Effect.

(b) Corporate and Governmental Authorization; No Contravention. The execution,
delivery and performance by the Borrower of this Agreement and the Notes are
within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official, do not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries not otherwise permitted by Section 5.02(a) and do not contravene,
or constitute a default under (i) the certificate of incorporation or by-laws of
the Borrower, (ii) any agreement that purports to affect the Borrower’s ability
to borrow money or the Borrower’s obligations under this Agreement or the Notes,
or any judgment, injunction, order or decree binding upon the Borrower or any of
its Subsidiaries, (iii) any provision of material applicable law or regulation.

(c) Binding Effect. This Agreement constitutes a valid and binding agreement of
the Borrower and the Notes, when executed and delivered in accordance with this
Agreement, will constitute a valid and binding obligation of the Borrower, in
each case enforceable in accordance with its terms, except as limited by
(i) bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and (ii) general principles of equity.

(d) Financial Information. (i) The consolidated balance sheet of the Borrower
and its Subsidiaries as of October 27, 2019, and the related consolidated
statements of operations and cash flows for the fiscal year then ended, reported
on by KPMG LLP and set forth in the Borrower’s 2019 Form 10-K (or an exhibit
thereto), a copy of each of which has been obtained by each of the Lenders, each
fairly present, in conformity with generally accepted accounting principles, the
consolidated financial position of the Borrower and its Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
period.

(ii) There has been no material adverse change since October 27, 2019, in the
business, financial position or results of operations of the Borrower and its
Subsidiaries, considered as a whole, except as disclosed in the Borrower’s
publicly available filings with the SEC prior to the Effective Date.

(e) Litigation. Except as set forth under the heading “Legal Proceedings” in the
Borrower’s 2019 Form 10-K and as disclosed in any publicly available SEC filings
of the Borrower made prior to the Effective Date, and then only to the extent
that there have been no adverse developments with respect to such “Legal
Proceedings” since such Form 10-K or in such SEC filings, there is no action,
suit or proceeding pending against, or to the knowledge of the Borrower any
investigation, action, suit or proceeding threatened against or affecting, the
Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official (i) in which there is a reasonable
possibility of an adverse determination which would have a Material Adverse
Effect, or (ii) which in any manner draws into question the validity of this
Agreement or the Notes.

 

57



--------------------------------------------------------------------------------

(f) Compliance with ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan. No member of the ERISA Group has
(i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code which will
violate Section 5.02(a) hereof or (iii) incurred any unpaid liability in excess
of $200,000,000 under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

(g) Environmental Matters. The Borrower has a process of conducting periodic
internal reviews relating to compliance by the Borrower and its Subsidiaries
with Environmental Laws and liabilities thereunder. On the basis of such reviews
and other business processes, except as set forth in the Borrower’s 2019 Form
10-K and as disclosed in any publicly available SEC filings of the Borrower
prior to the date hereof, as of the Effective Date nothing has come to the
attention of the Borrower which would lead it to believe that costs associated
with compliance with Environmental Laws or liabilities thereunder (including,
without limitation, any capital or operating expenses required for cleanup or
closure of properties or compliance with Environmental Laws or Environmental
Permits, any related constraints on operating activities and any potential
liabilities to third parties) would have a Material Adverse Effect.

(h) Taxes. All federal and state income tax returns required to be filed by the
Borrower or any Subsidiary in any jurisdiction have, in fact, been filed and all
other tax returns required to be filed in any other jurisdiction have, in fact,
been filed, except where the failure to so file in such jurisdictions (other
than in connection with federal or state income tax returns) would not have a
Material Adverse Effect, and all taxes, assessments, fees and other governmental
charges upon the Borrower or any Subsidiary or upon any of their respective
properties, income or franchises, which are shown to be due and payable in such
returns, have been paid. The provisions for taxes on the books of the Borrower
and each Subsidiary are adequate for all open years, and for its current fiscal
period.

(i) Investment Company Act. The Borrower is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

(j) Full Disclosure. (i) All written information heretofore furnished by the
Borrower to the Agent and the Lenders for purposes of or in connection with this
Agreement or any transaction contemplated hereby does not, and all such written
information hereafter furnished by the Borrower to the Agent and the Lenders,
including any publicly available filings made with the SEC, will not, when taken
as a whole, contain any untrue statement of a material fact or in the aggregate
omit a material fact necessary to make the statements therein not misleading on
the date as of which such information is stated or certified; provided that with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that such projections and
forecasts are subject to uncertainties and contingencies and no assurances can
be given that such projections or forecasts will be realized).

 

58



--------------------------------------------------------------------------------

(ii) As of the Effective Date, to the best knowledge of the Borrower and solely
to the extent applicable, the information included in the Beneficial Ownership
Certification provided on or prior to the Effective Date to any Lender in
connection with this Agreement is true and correct in all material respects.

(k) Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and to the knowledge of the Borrower, their respective officers
and employees and its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers, affiliates or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions. This
Section 4.01(k) applies with respect to directors, officers, employees or agents
of the Borrower or one of its Subsidiaries in their capacity as such.

(l) EEA Financial Institutions. Neither the Borrower nor its Subsidiaries is an
EEA Financial Institution.

ARTICLE 5

COVENANTS OF THE BORROWER

Section 5.01. Affirmative Covenants. So long as any Lender shall have any Credit
Exposure or any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. (i) Comply, and cause each Subsidiary to comply,
in all material respects with all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities (including, without
limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except (A) where the necessity of compliance therewith is contested
in good faith by appropriate proceedings or (B) where the violation of which,
individually or in the aggregate, would not reasonably be expected to (x) result
in a Material Adverse Effect or (y) if such violation is not remedied, result in
any Lien not permitted under Section 5.02(a), and (ii) maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

59



--------------------------------------------------------------------------------

(b) Payment of Obligations. Pay and discharge, and cause each Subsidiary to pay
and discharge, at or before maturity, all their respective material obligations
and liabilities, including, without limitation, tax liabilities, except where
the same may be contested in good faith by appropriate proceedings or the
failure to pay such obligations and liabilities could not reasonably be expected
to result in a Material Adverse Effect, and maintain, and cause each Subsidiary
to maintain, in accordance with GAAP, appropriate reserves for the accrual of
any of the same.

(c) Maintenance of Property; Insurance. (i) Keep, and cause each Subsidiary to
keep, all property material to its business in good working order and condition
(ordinary wear and tear excepted) except to the extent that failure to do so
could not be reasonably expected to result in a Material Adverse Effect;
provided that nothing in this Section 5.01(c)(i) shall prevent the abandonment
of any property if such abandonment does not result in any Default hereunder and
the Borrower determines, in the exercise of its reasonable business judgment,
that such abandonment is in the interest of the Borrower.

(ii) Maintain, and cause each Subsidiary to maintain, insurance coverage by
financially sound and reputable insurers and in such forms and amounts and
against such risks as are customary for corporations of similar size engaged in
the same or a similar business and owning and operating similar properties in
similar locations.

(d) Preservation of Corporate Existence, Etc. Preserve, renew and keep in full
force and effect, and cause each Subsidiary to preserve, renew and keep in full
force and effect, their respective corporate existence and their respective
rights, privileges and franchises, except to the extent that failures to
maintain their respective rights, privileges and franchises could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; provided
that nothing in this Section 5.01(d) shall prohibit (A) the merger of a
Subsidiary into the Borrower or the merger or consolidation of a Subsidiary with
or into another Person if the corporation surviving such consolidation or merger
is a Subsidiary and if, in each case, after giving effect thereto, no Event of
Default shall have occurred and be continuing or (B) the termination of the
corporate existence of any Subsidiary if such termination does not result in any
Default hereunder and the Borrower determines, in the exercise of its reasonable
business judgment, that such termination is in the interest of the Borrower.

(e) Visitation Rights. Permit the Administrative Agent and the Lenders (i) to
visit and inspect during normal business hours (at the expense of such Lender
unless an Event of Default has occurred and is continuing), under the Borrower’s
guidance and upon reasonable prior notice if a Default shall have occurred and
be continuing or, so long as no Default shall have occurred and be continuing,
upon not less than three Business Days prior notice, any of the properties of
the Borrower or any Subsidiary, (ii) to examine (to the extent material to
ascertaining compliance with the terms and provisions hereof or to the extent
reasonably related to the financial condition or material operations of the
Borrower or a Subsidiary) all of their books of account, records, reports and
other papers, and to make copies and extracts therefrom (other than
attorney-client privileged and attorney work-product documents) and (iii) to the
extent material to ascertaining compliance with the terms and provisions hereof
or to the extent reasonably related to the financial condition or material
operations of the Borrower or a Subsidiary, to discuss their respective affairs,
finances and accounts with their respective officers, employees (who are
managers or officers), and independent public accountants and by this provision
the Borrower authorizes said accountants to discuss with the Administrative
Agent and the Lenders the finances and affairs of the Borrower and its
Subsidiaries; provided that the Administrative

 

60



--------------------------------------------------------------------------------

Agent or the applicable Lender shall have given prior written notice to the
Borrower of its intention to discuss such finances and affairs with such
accountants and have given the Borrower the opportunity to participate in such
discussions, all at such reasonable times and as often as may be reasonably
requested. Such inspection and other rights are subject to the provisions of
Section 8.12 and applicable law, and shall not extend to trade secrets of the
Borrower or its Subsidiaries, to information covered by attorney-client or other
privilege or to information subject to third party confidentiality agreements or
privacy rights.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and activities
in accordance with generally accepted accounting principles in effect from time
to time.

(g) Reporting Requirements. Deliver in writing or by email to the Administrative
Agent (except as stated in clauses (i), (ii), (iv) and (vi) below and
Section 8.01(b)) or make available electronically:

(i) as soon as available and in any event within 45 days after the end of each
quarterly fiscal period (except the last) of each fiscal year, copies of:

(A) a consolidated balance sheet of the Borrower and its Subsidiaries as of the
close of such quarterly fiscal period, setting forth in comparative form the
consolidated figures as of the close of the fiscal year then most recently
ended,

(B) consolidated statements of operations of the Borrower and its Subsidiaries
for such quarterly fiscal period and for the portion of the fiscal year ending
with such quarterly fiscal period, in each case setting forth in comparative
form the consolidated figures for the corresponding period and portion of the
preceding fiscal year and

(C) a consolidated statement of cash flows of the Borrower and its Subsidiaries
for the portion of the fiscal year ending with such quarterly fiscal period,
setting forth in comparative form the consolidated figures for the corresponding
period of the preceding fiscal year,

it being agreed that (1) delivery of such financial statements shall be deemed
to be a representation by the Borrower that such financial statements fairly
present, in conformity with GAAP, the consolidated financial position of the
Borrower and its Subsidiaries as of the close of such quarterly fiscal period
and their consolidated results of operations and cash flows for the portion of
the fiscal year ending at the end of such quarterly fiscal period (subject to
normal year-end adjustments) and (2) the Borrower may satisfy the requirements
of this Section 5.01(g)(i) by filing its Quarterly Report on Form 10-Q with the
SEC; provided that such Form 10-Q satisfies the foregoing requirements of this
paragraph (i);

 

61



--------------------------------------------------------------------------------

(ii) as soon as available and in any event within 90 days after the close of
each fiscal year of the Borrower, copies of:

(A) a consolidated balance sheet of the Borrower and its Subsidiaries as of the
close of such fiscal year, and

(B) consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries for such fiscal year,

in each case setting forth in comparative form the consolidated figures for the
two preceding fiscal years, all in reasonable detail and accompanied by a report
thereon of a firm of independent public accountants of recognized national
standing selected by the Borrower to the effect that the consolidated financial
statements present fairly, in all material respects, the consolidated financial
position of the Borrower and its Subsidiaries as of the end of the fiscal year
being reported on and their consolidated results of operations and cash flows
for said year in conformity with GAAP and that the examination of such
accountants in connection with such financial statements has been conducted in
accordance with generally accepted auditing standards, it being agreed that the
Borrower may satisfy the requirements of this Section 5.01(g)(ii) by filing its
Annual Report on Form 10-K with the SEC; provided that such Form 10-K (including
the exhibits filed therewith) satisfies the requirements of this paragraph (ii);

(iii) promptly upon receipt thereof, one copy of each interim or special audit
made by independent accountants of the books of the Borrower or any Subsidiary,
in all cases, material to the financial condition or operations of the Borrower
or of the Borrower and its Subsidiaries taken as a whole, and any management
letter received from such accountants for the Borrower or such Subsidiary that
is material to the financial condition or operations of the Borrower or of the
Borrower and its Subsidiaries taken as a whole;

(iv) promptly upon their becoming available, (A) one copy of each financial
statement, report, notice or proxy statement sent by the Borrower to
stockholders generally and of each regular or periodic report, and any
registration statement or prospectus (other than those on Form S-8) filed by the
Borrower or any Subsidiary with any securities exchange or the SEC or any
successor agency; provided that the filing of such document with the SEC shall
satisfy such requirement, and (B) one copy of any orders in any proceedings to
which the Borrower or any of its Subsidiaries is a party, issued by any
governmental agency, Federal or state, having jurisdiction over the Borrower or
any of its Subsidiaries, which orders are material to the financial condition or
operations of the Borrower or the Borrower and its Subsidiaries taken as a
whole;

(v) promptly upon the occurrence thereof, written notice of (A) a Reportable
Event with respect to any Plan; (B) the institution of any steps by the
Borrower, any ERISA Affiliate, the PBGC or any other person to terminate any
Plan if such termination were to result in a liability of the Borrower or any
ERISA Affiliate to the PBGC in an amount which could materially and adversely
affect the condition, financial or otherwise, of the Borrower or of the Borrower
and its Subsidiaries taken as a whole; (C) the

 

62



--------------------------------------------------------------------------------

institution of any steps by the Borrower or any ERISA Affiliate to withdraw from
any Plan or any Multiemployer Plan if such withdrawal would result in a
liability of the Borrower or any ERISA Affiliate in an amount which could
materially and adversely affect the condition, financial or otherwise, of the
Borrower or of the Borrower and its Subsidiaries taken as a whole; (D) a
“prohibited transaction” within the meaning of Section 406 of ERISA (which has
not been exempted under or pursuant to Section 408 of ERISA) in connection with
any Plan if such “prohibited transaction” would result in a liability of the
Borrower or any Subsidiary in an amount which could materially and adversely
affect the condition, financial or otherwise, of the Borrower or of the Borrower
and its Subsidiaries taken as a whole; (E) any increase in the contingent
liability of the Borrower or any Subsidiary with respect to any post-retirement
welfare liability in an amount that could have a Material Adverse Effect; or
(F) the taking of any action by, or the threat in writing of the taking of any
action by, the Internal Revenue Service, the Department of Labor or the PBGC
with respect to any of the foregoing;

(vi) within the periods provided in paragraphs (i) and (ii) above, a certificate
of an authorized financial officer of the Borrower stating that such officer has
reviewed the provisions of this Agreement and (A) setting forth the information
and computations (in sufficient detail) required in order to establish whether
the Borrower was in compliance with the requirements of Sections 5.02(a) and
5.03 at the end of the period covered by the financial statements then being
furnished and (B) stating whether there existed as of the date of such financial
statements and whether, to the best of such officer’s knowledge, there exists on
the date of the certificate or existed at any time during the period covered by
such financial statements any Default and, if any such condition or event exists
on the date of the certificate, specifying the nature and period of existence
thereof and the action the Borrower is taking and proposes to take with respect
thereto; provided, that the email of such certificate in accordance with
Section 8.01(b) shall satisfy the delivery requirements of this paragraph;

(vii) within five days after any officer of the Borrower obtains knowledge of
any Default, if such Default is then continuing, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking and proposes to
take with respect thereto;

(viii) promptly upon any change in the Public Debt Rating, a notice reporting
such change and stating the date on which such change was publicly announced by
the relevant rating agency;

(ix) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation; and

(x) from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as any Lender through
the Agent may reasonably request.

 

63



--------------------------------------------------------------------------------

Section 5.02. Negative Covenants. So long as any Lender shall have any Credit
Exposure or any Commitment hereunder, the Borrower will not:

(a) Liens, Etc. Create, incur or suffer to exist, or permit any of its
Subsidiaries to create, incur or suffer to exist, any Lien on or with respect to
any of its properties, whether now owned or hereafter acquired, or upon any
income or profits therefrom, or acquire or agree to acquire, or permit any
Subsidiary to acquire, any property or assets upon conditional sales agreements
or other title retention devices, except:

(i) Liens for taxes and assessments or governmental charges or levies and Liens
securing claims or demands of mechanics and materialmen, provided that payment
thereof is not at the time required by Section 5.01(a) or (b);

(ii) any Lien of or resulting from any judgment or award; provided that either
(A) the amount secured thereby does not exceed $200,000,000 or (B) if the amount
secured thereby does exceed $200,000,000, the time for the appeal or petition
for rehearing of such judgment or award shall not have expired, or the Borrower
or a Subsidiary shall in good faith be prosecuting an appeal or proceeding for a
review thereof, and execution of such judgment or award shall be stayed pending
such appeal or proceeding for review;

(iii) Liens incidental to the conduct of business conducted by the Borrower and
its Subsidiaries in the ordinary course of business or the ownership of
properties and assets owned by the Borrower and its Subsidiaries (including
(x) Liens in connection with worker’s compensation, unemployment insurance and
other like laws, (y) warehousemen’s and attorneys’ liens and statutory
landlords’ liens and (z) Liens consisting of any right of offset, or statutory
or consensual banker’s lien, on bank deposits or securities accounts maintained
in the ordinary course of business so long as such bank deposits or securities
accounts are not established or maintained for the purpose of providing such
right of offset or banker’s lien) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Liens of like general nature incurred in the ordinary course of
business of the Borrower and its Subsidiaries and not in connection with the
borrowing of money, provided in each case, the obligation secured is not overdue
or, if overdue, is being contested in good faith by appropriate actions or
proceedings;

(iv) survey exceptions or encumbrances, encroachments, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, zoning restrictions, declarations of covenants, conditions and
restrictions, other title exceptions or other restrictions as to the use of real
properties, which are necessary or appropriate in the good faith judgment of the
Borrower for the conduct of the business of the Borrower and its Subsidiaries
and which, individually or in the aggregate, do not in any event materially
impair their use in the operation of the business of the Borrower or of the
Borrower and its Subsidiaries taken as a whole;

(v) Liens securing Indebtedness of a Subsidiary to the Borrower or to another
Subsidiary;

 

64



--------------------------------------------------------------------------------

(vi) Liens existing as of the Effective Date and reflected in Schedule 5.02(a)
hereto, including any renewals, extensions or replacements of any such Lien,
provided that:

(A) no additional property is encumbered in connection with any such renewal,
extension or replacement of any such Lien; and

(B) there is no increase in the aggregate principal amount of Debt secured by
any such Lien from that which was outstanding or permitted to be outstanding
with respect to such Lien as of the Effective Date or the date of such renewal,
extension or replacement, whichever is greater, other than increases
attributable to accrued interest, premiums, fees and expenses payable by the
Borrower in connection with such renewal, extension or replacement;

(vii) (x) Liens incurred after the Effective Date given to secure the payment of
the purchase price and/or other direct costs incurred in connection with the
acquisition, construction, improvement or rehabilitation of assets (including
Liens incurred by the Borrower or any Subsidiary securing Debt incurred in
connection with industrial development bond and pollution control financings),
and (y) Liens existing on assets at the time of acquisition thereof or at the
time of acquisition by the Borrower or a Subsidiary of any business entity
(including a Subsidiary) then owning such assets, whether or not such existing
Liens were given to secure the payment of the purchase price of the assets to
which they attach, provided that (A) except in the case of Liens existing on
assets at the time of acquisition thereof or at the time of acquisition by the
Borrower or a Subsidiary of any business entity (including a Subsidiary) then
owning such assets, the Lien shall be created within twelve (12) months of the
later of the acquisition of, or the completion of the construction, improvement
or rehabilitation in respect of, such assets and shall attach solely to the
assets acquired, purchased, or financed, and (B) except in the case of Liens
existing on assets at the time of acquisition thereof or at the time of
acquisition by the Borrower or a Subsidiary of any business entity (including a
Subsidiary) then owning such assets or Liens in connection with industrial
development bond or pollution control financings, at the time of the incurrence
of such Lien, the aggregate amount remaining unpaid on all Debt secured by Liens
on such assets whether or not assumed by the Borrower or a Subsidiary shall not
exceed an amount equal to 75% of the lesser of the total purchase price or fair
market value, at the time such Debt is incurred, of such assets (as determined
in good faith by the Board of Directors of the Borrower);

(viii) Liens arising from the sale or transfer of accounts receivable and notes
of the Borrower and its Subsidiaries, provided that the Borrower and its
Subsidiaries shall receive adequate consideration therefor;

(ix) Liens on notes or accounts receivable sold or transferred in a transaction
which is accounted for as a true sale under GAAP;

 

65



--------------------------------------------------------------------------------

(x) Liens securing Debt and other obligations, to the extent that such Liens are
not otherwise permitted by this Section 5.02(a), provided that immediately after
giving effect to the incurrence of any such Lien, the sum of the aggregate
principal amount of all outstanding Debt and other obligations secured by Liens
permitted solely by reason of this Section 5.02(a)(x) (together with any
renewals, extensions, refinancings or refundings thereof) shall not exceed the
higher of (A) 15% of Consolidated Net Tangible Assets and (B) $200,000,000;

(xi) Liens incurred in connection with any renewals, extensions, refinancings or
refundings of any Debt secured by Liens described in Sections 5.02(a)(vii),
(viii), (ix) or (x), provided that there is no increase in the aggregate
principal amount of Debt secured thereby, other than increases attributable to
accrued interest, premiums, fees and expenses payable by the Borrower in
connection with such renewal, extension or refinancing or refunding, and no
additional property is encumbered;

(xii) Liens on assets securing obligations under Hedge Agreements entered into
in the ordinary course of business and for non-speculative purposes, provided
that the aggregate fair market value of assets pledged in reliance on this
clause (xii) shall not at any time exceed $50,000,000;

(xiii) Liens of collecting banks arising under Section 4-210 of the UCC; and

(xiv) Liens of issuers or nominated persons arising under Section 5-118 of the
UCC on documents presented under letters of credit.

In the event that any property of the Borrower or its Subsidiaries is subjected
to a lien in violation of this Section 5.02(a), but no other provision of this
Agreement (the Indebtedness secured by such lien being referred to as
“Prohibited Secured Indebtedness”), such violation shall not constitute an Event
of Default hereunder if the Borrower, substantially simultaneously with the
incurrence of such lien, makes or causes to be made a provision whereby the
obligations of the Borrower under the Loan Documents will be secured equally and
ratably with all Prohibited Secured Indebtedness and delivers to the Agent and
the Lenders an opinion to that effect, and, in any case, such obligations shall
have the benefit, to the full extent that, and with such priority as, the
Lenders may be entitled to under applicable law, of an equitable lien to secure
such obligations on such property of the Borrower or its Subsidiaries that
secures Prohibited Secured Indebtedness. The opinion referred to in the
preceding sentence shall be addressed to the Administrative Agent and the
Lenders, shall contain such qualifications and limitations as are reasonably
acceptable to the Administrative Agent and the Required Lenders and shall be
delivered by counsel of nationally recognized standing selected by the Borrower
and satisfactory to the Administrative Agent and the Required Lenders. Such
counsel shall be deemed to be satisfactory to the Administrative Agent and the
Required Lenders unless, during the 15 day period after the Administrative Agent
has received written notice identifying such counsel, the Administrative Agent
shall have objected to such selection in writing to the Borrower.

Notwithstanding anything to the contrary herein, this Section 5.02(a) shall not
apply to Treasury Stock.

 

66



--------------------------------------------------------------------------------

(b) Consolidations, Mergers and Sales of Assets. Consolidate or merge with or
into any other Person or sell, lease or otherwise transfer, directly or
indirectly, all or substantially all of its assets to any other Person; provided
that the Borrower may merge with another Person if immediately after giving
effect to such merger (x) no Default shall exist, and (y) the Borrower is the
surviving entity.

Notwithstanding anything to the contrary herein, this Section 5.02(b) shall not
apply to Treasury Stock.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by GAAP.

(d) Change in Nature of Business. Engage, or permit any of its Subsidiaries to
engage, in any business if, as a result, the primary business, taken on a
consolidated basis, which would then be engaged in by the Borrower and its
Subsidiaries would be substantially different from those lines of business
conducted by the Borrower and its Subsidiaries immediately prior thereto or in
connection with any business reasonably related or ancillary thereto.

(e) Use of Proceeds. (i) Use proceeds of the Loans made under this Agreement,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying Margin Stock that would result in a violation of
Regulation U of the Board of Governors of the Federal Reserve System, as in
effect from time to time, or (ii) request any Borrowing or Letter of Credit, or
use, and its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

(f) Transactions with Affiliates. Enter into or be a party to, or permit any
Subsidiary to enter into or be a party to, any transaction or arrangement with
any Affiliate (including, without limitation, the purchase from, sale to or
exchange of property with, or the rendering of any service by or for, any
Affiliate), except in the ordinary course of and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s (as the case may be)
business and upon fair and reasonable terms or on terms no less favorable to the
Borrower or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate, except where failure to do so
would not have a Material Adverse Effect.

Section 5.03. Financial Covenant. So long as any Lender shall have any Credit
Exposure or any Commitment hereunder, the Borrower will not permit the Leverage
Ratio as of the last day of each fiscal quarter, to exceed 3.50 to 1.00;
provided that, at the election of the Borrower (prior written notice of which
shall be given to the Administrative Agent), following the consummation of any
Material Acquisition, the maximum Leverage Ratio permitted under

 

67



--------------------------------------------------------------------------------

this Section 5.03 shall be increased to 4.00 to 1.00 as of the last day of the
fiscal quarter in which such Material Acquisition is consummated and as of the
last day of each of the three immediately succeeding fiscal quarters (the period
during which any such increase in the Leverage Ratio shall be in effect being
called a “Leverage Increase Period”); provided, further, that the Borrower may
terminate a Leverage Increase Period at any time by providing written notice to
the Administrative Agent. Upon the expiration or termination of a Leverage
Increase Period, the maximum Leverage Ratio shall be reduced to 3.50 to 1.00
until the Borrower subsequently consummates another Material Acquisition
(whereupon a new Leverage Increase Period may be commenced as provided above);
provided that, a new Leverage Increase Period may not be commenced until at
least two full fiscal quarters shall have elapsed following the expiration or
termination of the prior Leverage Increase Period with the Leverage Ratio at no
greater than 3.50 to 1.00. There shall be no more than three Leverage Increase
Periods prior to the Termination Date.

ARTICLE 6

EVENTS OF DEFAULT

Section 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or to reimburse any
LC Disbursement when due or shall fail to pay any interest, fee, or other amount
payable hereunder within three Business Days or five days after it becomes due,
whichever is later;

(b) any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(c) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
(other than clause (a) above) if such failure shall remain unremedied for 30
days after written notice thereof shall have been given to the Borrower by the
Agent or any Lender;

(d) the Borrower or any Subsidiary shall fail to make any payment in respect of
any Material Financial Obligations when due or within any applicable grace
period;

(e) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt or enables (after the lapse of any cure period and
the receipt of any required notices) the holder of such Debt or any Person
acting on such holder’s behalf to accelerate the maturity thereof;

(f) the Borrower or any Subsidiary shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or

 

68



--------------------------------------------------------------------------------

taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall admit in writing its inability to pay its debts generally, or
shall take any corporate action to authorize any of the foregoing; provided that
no event otherwise constituting an Event of Default under this clause (f) shall
be an Event of Default if the total assets of all entities with respect to which
an event has occurred which would otherwise have constituted an Event of Default
under this clause (f) or clause (g) do not exceed $200,000,000 in the aggregate;

(g) an involuntary case or other proceeding shall be commenced against the
Borrower or any Subsidiary seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Subsidiary under the federal
bankruptcy laws as now or hereafter in effect; provided that no event otherwise
constituting an Event of Default under this clause (g) shall be an Event of
Default if the total assets of all entities with respect to which an event has
occurred which would otherwise have constituted an Event of Default under clause
(f) or this clause (g) do not exceed $200,000,000 in the aggregate;

(h) any ERISA Affiliate shall fail to pay when due (or in the case of an ERISA
Affiliate acquired by the Borrower or a Subsidiary after the due date thereof,
within 30 days after such ERISA Affiliate is so acquired) an amount or amounts
aggregating in excess of $200,000,000 which it shall have become liable to pay
under Title IV of ERISA; or notice of intent to terminate a Material Plan shall
be filed under Title IV of ERISA by any ERISA Affiliate, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan; or there shall occur a complete or
partial withdrawal from, or a default, within the meaning of Section 4219(c)(5)
of ERISA, with respect to, one or more Multiemployer Plans which could cause one
or more ERISA Affiliates to incur a current payment obligation in excess of
$200,000,000;

(i) final judgments or orders for the payment of money in excess of $200,000,000
in the aggregate (excluding amounts with respect to which a financially sound
and reputable insurer has admitted liability as provided below) shall be
rendered against the Borrower or any Subsidiary and such judgments or orders
shall continue unsatisfied, unbonded, unvacated or unstayed for a period of 60
consecutive days; provided, however, that any such judgment or order shall not
be an Event of Default under this Section 6.01(i) if and for so long as and to
the extent that (i) the amount of such judgment or order is covered (subject to
deductibles) by a valid and binding policy of insurance between the defendant
and the insurer or insurers covering payment thereof, (ii) such insurer shall be
rated, or, if more than one insurer, at least 90% of such insurers as measured
by the amount of risk insured shall be rated, at least “A-” by A.M. Best Company
or its successor or successors, and (iii) such insurer(s) has been notified of,
and has not refused the claim made for payment of, the amount of such judgment
or order; or

 

69



--------------------------------------------------------------------------------

(j) either (i) any person or group of persons (within the meaning of Section 13
or 14 of the Exchange Act) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under said Act) of 35% or more of
the outstanding shares of Voting Stock of the Borrower; or (ii) during any
period of 12 consecutive calendar months, commencing before or after the date of
this Agreement, individuals who were directors of the Borrower on the first day
of such period (the “Initial Directors”) shall cease for any reason to
constitute a majority of the board of directors of the Borrower unless the
Persons replacing such individuals were nominated or elected by a majority of
the directors (x) who were Initial Directors at the time of such nomination or
election and/or (y) who were nominated or elected, or whose election or
nomination for election to the board of directors of the Borrower was approved,
by a majority of directors who were Initial Directors at the time of such
nomination or election;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Loans to be terminated, whereupon the same
shall forthwith terminate, (ii) shall at the request, or may with the consent,
of the Required Lenders, by notice to the Borrower, declare the Loans, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Loans, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower and (iii) may take the remedies outlined in, and rely on
the provisions of, Section 2.04(j); provided, however, that in the case of any
of the Events of Default specified in clause (f) or (g) above with respect to
the Borrower, (A) the obligation of each Lender to make Loans and each Issuing
Bank to issue Letters of Credit shall be automatically terminated and (B) the
Loans, all such interest and all such amount shall automatically, without any
notice to the Borrower or any other act by the Agent or any Lender, become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.

ARTICLE 7

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any

 

70



--------------------------------------------------------------------------------

discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article 3 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by giving at least thirty days
prior written notice thereof to the Lenders, the Issuing Banks and the Borrower,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent giving of

 

71



--------------------------------------------------------------------------------

notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. In either case, such appointment shall be subject to the prior
written approval of the Borrower (which approval may not be unreasonably
withheld and shall not be required while an Event of Default has occurred and is
continuing). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. Upon the acceptance of appointment as Administrative
Agent by a successor Administrative Agent, the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents.

Notwithstanding the preceding paragraph, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty days after the retiring Administrative Agent gives
notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 8.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 

72



--------------------------------------------------------------------------------

Nothing in the Loan Documents shall impose on any Agent other than the
Administrative Agent, in its capacity as an Agent, or on any Arranger, other
than in its capacity, as applicable, as a Lender, any obligation or liability
whatsoever.

ARTICLE 8

MISCELLANEOUS

Section 8.01. Notices. (a) All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
or similar writing) and shall be given to such party: (i) in the case of the
Borrower at its address or facsimile number set forth below; provided that
notices to the Borrower given pursuant to Sections 6.01, 8.04 or 8.08 shall be
delivered by mail or express delivery to the address set forth below (and not by
facsimile or other electronic means), (ii) in the case of the Administrative
Agent, at its address or facsimile number set forth below, (iii) in the case of
any Lender or Issuing Bank, at its address or facsimile number set forth in its
Administrative Questionnaire or (iv) in the case of any party, such other
address or facsimile number as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Borrower. Each such notice,
request or other communication shall be effective (x) if given by facsimile,
when such facsimile is transmitted to the facsimile number specified in this
Section 8.01 and the appropriate answerback is received, (ii) if given by mail,
three Business Days after such communication is deposited in the mails with
first class postage prepaid, addressed as aforesaid or (iii) if given by any
other means, when delivered at the address specified in this Section 8.01;
provided that notices to the Administrative Agent or an Issuing Bank under
Article 2 shall not be effective until received.

Borrower’s Address:

Applied Materials, Inc.

3050 Bowers Avenue, M/S 1234

P.O. Box 58039

Santa Clara, CA 95052-8039

Attention: Robert M. Friess,

Vice President and Treasurer

Fax: (408) 986-7825

Email: Robert_Friess@amat.com

and

Applied Materials, Inc.

3050 Bowers Avenue, M/S 1241

P.O. Box 58039

Santa Clara, CA 95052-8039

Attention: Thomas F. Larkins,

Senior Vice President,

General Counsel

Fax: (408) 563-4635

Email: Tom_Larkins@amat.com

 

73



--------------------------------------------------------------------------------

Administrative Agent’s Address:

JPMorgan Chase Bank, N.A.,

Loan and Agency Services Group,

10 South Dearborn,

Chicago, Illinois 60603

Attention: April Yebd

Fax: (844) 490-5663

Email: jpm.agency.cri@jpmorgan.com

Copy to:

JPMorgan Chase Bank, N.A.,

1301 2nd Ave, 25th Floor

Seattle, WA 98101

Attention: Timothy Lee

Email: timothy.d.lee@jpmorgan.com

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Section 8.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Subject to Section 2.12(b), no Loan Document (other than the Fee Letter) nor
any provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that, subject to Section 2.18(b), no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement,
or, subject to Section 2.12(b), rate of interest thereon, or reduce any fees
payable

 

74



--------------------------------------------------------------------------------

hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.16 in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change Section 2.04(c) in a manner that would extend the maturity of
any Letter of Credit to a date after the Termination Date without the written
consent of each Lender affected thereby or (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, including Section 2.18(b), without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank, as the case may be; and provided further that the Administrative
Agent may, with the written consent of the Borrower but without the consent of
any other Lender, amend, modify or supplement the Loan Documents to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender.

Section 8.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that the Borrower shall not be required to
reimburse the legal fees and expenses of more than one outside counsel (in
addition to any special counsel and up to one local counsel in each applicable
local jurisdiction) for all Persons indemnified under this clause (a) unless,
(w) in the written opinion of outside counsel reasonably satisfactory to the
Borrower and the Administrative Agent, representation of all such indemnified
persons would be inappropriate due to the existence of an actual or potential
conflict of interest; (x) the Administrative Agent, any such Issuing Bank or any
such Lender shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to the
other indemnified persons; (y) the Administrative Agent, any such Issuing Bank
or any such Lender shall have reasonably concluded that it otherwise has
interests divergent from those of the indemnified persons; or (z) the Borrower
shall authorize in writing the Administrative Agent, any such Issuing Bank or
any such Lender to employ separate counsel at the Borrower’s expense.

 

75



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result, of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the transactions contemplated thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including (A) any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit or (B) any honor by an Issuing Bank of a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand at least substantially comply with the terms of such
Letter of Credit), (iii) the actual or alleged presence of Hazardous Substances
on any property of the Borrower or any of its Subsidiaries or any Environmental
Action relating in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
(A) that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any
Subsidiary against any Indemnitee for material breach of such Indemnitee’s
express obligations hereunder (including, for the avoidance of doubt, any
failure by such Indemnitee to comply with its obligation to fund any portion of
its Loans as required hereby) or under any other Loan Document, if the Borrower
or such Subsidiary has obtained a final and non-appealable judgment in its favor
on such claim as determined by a court of competent jurisdiction, or (z) arise
out of or are in connection with any claim not involving an act or omission of
the Borrower or its Affiliates and result from a claim brought by any Indemnitee
against any other Indemnitee (other than against any Arranger or the
Administrative Agent in their respective capacities as such), or (B) any
settlement with respect to such losses, claims, damages, liabilities or related
expenses is entered into by such Indemnitee without Borrower’s written consent
(such consent not to be unreasonably withheld or delayed). This Section 8.03(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such; and provided further that any such payment
by any Lender shall not affect the Borrower’s obligations pursuant to paragraph
(a) or (b) of this Section.

 

76



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated thereby, any Loan or
Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 8.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that (x) no consent of the Borrower shall be required
under this subclause (A) for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee and (y) the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after its actual
receipt of written notice thereof;

(B) each Issuing Bank; and

(C) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) each assignment shall be to an Eligible Assignee;

 

77



--------------------------------------------------------------------------------

(B) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (or an integral
multiple of $1,000,000 in excess thereof) unless each of the Borrower and the
Administrative Agent otherwise consent; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
its actual receipt of written notice thereof and provided, further, that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(D) the parties to each assignment (except for the assigning Lender, if such
Lender is being replaced pursuant to Section 2.17(b)) shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with (except
in the case of an assignment by a Lender to an Affiliate of such Lender) a
processing and recordation fee of $3,500;

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Subsidiaries) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and

(F) without the written consent of the Borrower, in no event shall any
assignment to any Person (other than an Arranger or Affiliate of an Arranger)
result in the assignee (together with its Affiliates) holding more than 25% of
the aggregate amount of the Commitments.

For the purposes of this Section 8.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

78



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 8.03; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 8.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and the principal amount
(and stated interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender (unless such Lender is being replaced pursuant to
Section 2.17(b)) and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(b), 2.16(d) or
8.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

79



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Banks, sell participations to one or more banks or other
entities (other than a natural person, or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (i) through (iv)
in the first proviso to Section 8.02(b) that affects such Participant. Subject
to paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16(c)
as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.15(e) as though it were a
Lender. A Participant shall be subject to the mitigation obligations and the
right of replacement by the Borrower under Section 2.17 to the same extent as if
it were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) and Proposed Section 1.163-5 of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

80



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to the Loan Documents shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.13, 2.15 and Article 8 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

Section 8.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic mail shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 8.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 8.08. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any

 

81



--------------------------------------------------------------------------------

time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18(e) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Banks, and the Lenders. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of set-off)
which such Lender may have. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.

Section 8.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 8.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE

 

82



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 8.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority; provided that, except with respect
to any audit or examination conducted by bank accountants or by any governmental
bank regulatory authority exercising examination or regulatory authority, the
Administrative Agent, such Issuing Bank or such Lender, as applicable, shall use
reasonable efforts to promptly notify the Borrower of such disclosure (unless
such disclosure is not legally permissible), (c) (i) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process or
(ii) in connection with any pledge or assignment permitted under
Section 8.04(d), it being understood that, in the case of this subclause (ii),
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction, or any actual or prospective credit insurance provider,
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower and its Subsidiaries or their respective businesses, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

83



--------------------------------------------------------------------------------

Section 8.13. USA Patriot Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”) hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act and the Beneficial Ownership Regulation, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the PATRIOT Act and the Beneficial Ownership Regulation. The Borrower and
each of its Subsidiaries shall provide such information and take such actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation.

Section 8.14. No Fiduciary Duty. Each Agent, Issuing Bank, Lender and their
Affiliates may have economic interests that conflict with those of the Borrower
and its Subsidiaries, their respective stockholders and/or their respective
Affiliates. The Borrower agrees that in connection with all aspects of the Loans
and Letters of Credit contemplated by this Agreement and any communications in
connection therewith, the Borrower and its Subsidiaries, on the one hand, and
the Administrative Agent, the Lenders and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

Section 8.15. Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

84



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 8.16. Certain ERISA Matters. Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that at least one of
the following is and will be true:

(a) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

(b) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(c) (1) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (2) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (3) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (4) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(d) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

In addition, unless clause (a) in the immediately preceding paragraph is true
with respect to a Lender or such Lender has provided another representation,
warranty and covenant as provided in clause (d) in the immediately preceding
paragraph, such Lender further (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower, that none of the Administrative Agent, or
any Arranger, any Syndication Agent, any Co-Documentation Agent or any of their
respective Affiliates is a fiduciary with respect to

 

85



--------------------------------------------------------------------------------

the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

The Administrative Agent, and each Arranger, Syndication Agent and
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (1) may receive interest or other payments
with respect to the Loans, the Commitments, this Agreement and any other Loan
Documents (2) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender or (3) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
For the purposes of this Section 8.16, each reference to a “Lender” shall be
deemed to include an Issuing Bank, and each reference to a “Loan” or the
“Commitments” shall be deemed to include Letters of Credit and participations
therein.

[Remainder of page intentionally left blank]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

APPLIED MATERIALS, INC. By:  

/s/ Robert M. Friess

Name: Robert M. Friess Title: Corporate Vice President and Treasurer

 

[Applied Materials – Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,   as Administrative Agent, Lender and Issuing Bank
By:  

/s/ Timothy D. Lee

  Name: Timothy D. Lee   Title: Executive Director

 

[Applied Materials – Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender and Issuing Bank By:  

/s/ Susan M. Olsen

  Name: Susan M. Olsen   Title: Vice President

 

[Applied Materials – Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD., as Lender and Issuing Bank By:  

/s/ Lillian Kim

  Name: Lillian Kim   Title: Director

 

[Applied Materials – Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL   ASSOCIATION, as Lender and Issuing Bank By:  

/s/ Matt S. Scullin

  Name: Matt S. Scullin   Title: Senior Vice President

 

[Applied Materials – Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL   ASSOCIATION, as Lender and Issuing Bank By:  

/s/ Elizabeth Gaynor

  Name: Elizabeth Gaynor   Title: Director

 

[Applied Materials – Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender   and Issuing Bank By:  

/s/ Jason Auguste

  Name: Jason Auguste   Title: Vice President

 

[Applied Materials – Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Lender and   Issuing Bank By:  

/s/ Tracy Rahn

  Name: Tracy Rahn   Title: Authorized Signatory

 

[Applied Materials – Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By:  

/s/ Theodore Olson

  Name: Theodore Olson   Title: Managing Director By:  

/s/ Liz Cheng

  Name: Liz Cheng   Title: Vice President

 

[Applied Materials – Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as   Lender By:  

/s/ Rebecca Kratz

  Name: Rebecca Kratz   Title: Authorized Signatory

 

[Applied Materials – Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,   as Lender By:  

/s/ John T. Smathers

  Name: John T. Smathers   Title: Director

 

[Applied Materials – Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK, NATIONAL   ASSOCIATION, as Lender By:  

/s/ Allyn A. Coskun

  Name: Allyn A. Coskun   Title: Vice President

 

[Applied Materials – Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

INDUSTRIAL AND COMMERCIAL   BANK OF CHINA LIMITED, NEW YORK BRANCH, as Lender
By:  

/s/ Yuanyuan Peng

  Name: Yuanyuan Peng   Title: Director By:  

/s/ Dayi Liu

  Name: Dayi Liu   Title: Executive Director

 

[Applied Materials – Signature Page to Revolving Credit Agreement]